Exhibit 10.1

EXECUTION COPY

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of July 14, 2014
(the “Closing Date”) by and among MIDCAP FINANCIAL SBIC, LP, a Delaware limited
partnership (“MidCap”), as administrative agent (“Agent”), the Lenders listed on
the Credit Facility Schedule attached hereto and otherwise party hereto from
time to time (each a “Lender”, and collectively the “Lenders”), and ZS PHARMA,
INC., a Delaware corporation (“Borrower”), provides the terms on which Lenders
agree to lend to Borrower and Borrower shall repay Lenders. The parties agree as
follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP. Calculations and determinations must be made in accordance with GAAP.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 15. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein. All headings numbered without a decimal
point are herein referred to as “Articles,” and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as “Sections.”

2 CREDIT FACILITIES AND TERMS

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay to each
Lender in accordance with each Lender’s respective Pro Rata Share of each Credit
Facility, the outstanding principal amount of all Credit Extensions made by the
Lenders under such Credit Facility and accrued and unpaid interest thereon and
any other amounts due hereunder as and when due in accordance with this
Agreement.

2.2 Credit Facilities. Subject to the terms and conditions hereof, each Lender,
severally, but not jointly, agrees to make available to Borrower Credit
Extensions in respect of each Credit Facility set forth opposite such Lender’s
name on the Credit Facility Schedule, in each case not to exceed such Lender’s
commitment as identified on the Credit Facility Schedule (such commitment of
each Lender, as it may be amended to reflect assignments made in accordance with
this Agreement or terminated or reduced in accordance with this Agreement, its
“Applicable Commitment”, and the aggregate of all such commitments, the
“Applicable Commitments”).

2.3 Term Credit Facilities.

(a) Nature of Credit Facility; Credit Extension Requests. For any Credit
Facility identified on the Credit Facility Schedule as a term facility (a “Term
Credit Facility”), Credit Extensions in respect of a Term Credit Facility may be
requested by Borrower during the Draw Period for such Term Credit Facility. For
any Credit Extension requested under a Term Credit Facility other than on the
Closing Date, Agent must receive the completed Credit Extension Form by 12:00
noon (New York time) fifteen (15) Business Days prior to the date of the Credit
Extension is to be funded. To the extent any Term Credit Facility proceeds are
repaid for any reason, whether voluntarily or involuntarily (including
repayments from insurance or condemnation proceeds), Agent and Lenders shall
have no obligation to re-advance such sums to Borrower.

(b) Principal Payments. Principal payable on account of a Term Credit Facility
shall be payable by Borrower to each Lender immediately upon the earliest of
(i) the date(s) set forth in the Amortization Schedule for such Term Credit
Facility (or if no such Amortization Schedule is attached, then upon Agent’s
demand for payment), or (ii) the Maturity Date. Except as this Agreement may
specifically provide otherwise, all prepayments of Credit Extensions under Term
Credit Facilities shall be applied by Agent to the applicable Term Credit
Facility in inverse order of maturity. The monthly payments required under the
Amortization Schedule shall continue in the same amount (for so long as the
applicable Term Credit Facility shall remain outstanding) notwithstanding any
partial prepayment, whether mandatory or optional, of the applicable Term Credit
Facility.



--------------------------------------------------------------------------------

(c) Mandatory Prepayment. If a Term Credit Facility is accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Agent, for
payment to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Credit
Facility and all other Obligations, plus accrued and unpaid interest thereon,
(ii) any fees payable under the Fee Letter by reason of such prepayment,
(iii) the Applicable Prepayment Fee as specified in the Credit Facility Schedule
for the Credit Facility being prepaid, and (iv) all other sums that shall have
become due and payable, including Protective Advances. Additionally, at the
election of Agent, Borrower shall prepay the Term Credit Facilities (to be
allocated pro rata among the outstanding Credit Extensions under all Term Credit
Facilities) in the following amounts: (A) on the date on which any Credit Party
(or Agent as loss payee or assignee) receives any casualty proceeds in excess of
Five Hundred Thousand Dollars ($500,000) in the aggregate for personal property
and real property, in respect of assets upon which Agent maintained a Lien, an
amount equal to one hundred percent (100%) of such proceeds (net of
out-of-pocket expenses and, in the case of personal property, repayment of any
permitted purchase money debt encumbering the personal property that suffered
such casualty), or such lesser portion of such proceeds as Agent shall elect to
apply to the Obligations; and (B) upon receipt by any Credit Party of the
proceeds of any asset disposition of personal property not made in the Ordinary
Course of Business (other than transfers permitted by Section 7.1) an amount
equal to one hundred percent (100%) of the net cash proceeds of such asset
disposition (net of out-of-pocket expenses and repayment of any permitted
purchase money debt encumbering such asset), or such lesser portion as Agent
shall elect to apply to the Obligations. Notwithstanding the foregoing, (a) so
long as no Default or Event of Default has occurred and is continuing, Borrower
shall have the option of applying the proceeds of any casualty policy up to
$500,000 in the aggregate with respect to any property loss in any one year,
toward the replacement or repair of destroyed or damaged property; provided that
any such replaced or repaired property (x) shall be of equal or like value as
the replaced or repaired Collateral and (y) shall be deemed Collateral in which
Agent and Lenders have been granted a first priority security interest, and
(b) after the occurrence and during the continuance of a Default or Event of
Default, all proceeds payable under such casualty policy shall, at the option of
Agent, be payable to Agent, for the ratable benefit of the Lenders, on account
of the Obligations.

(d) Permitted Prepayment. After the Closed Period, if any, for the applicable
Term Credit Facility as specified in the Credit Facility Schedule, Borrower
shall have the option to prepay the Prepayable Amount (as defined below) of a
Term Credit Facility advanced by the Lenders under this Agreement, provided
Borrower (i) provides written notice to Agent of its election to prepay the
Prepayable Amount at least thirty (30) days prior to such prepayment, and
(ii) pays to Agent, for payment to each Lender in accordance with its respective
Pro Rata Share, on the date of such prepayment, an amount equal to the sum of
(A) the Prepayable Amount plus accrued and unpaid interest thereon, (B) any fees
payable under the Fee Letter by reason of such prepayment, (C) the Applicable
Prepayment Fee as specified in the Credit Facility Schedule for the Credit
Facility being prepaid, and (D) all Protective Advances. The term “Prepayable
Amount” means all or any portion of the Credit Extensions and all other
Obligations under all Term Credit Facilities.

2.4 Reserved.

2.5 Reserved.

2.6 Interest and Payments; Administration.

(a) Interest; Computation of Interest. Each Credit Extension shall bear interest
on the outstanding principal amount thereof from the date when made until paid
in full at a rate per annum equal to the Interest Rate. Each Lender may, upon
the failure of Borrower to pay any fees or interest as required herein,
capitalize such interest and fees and begin to accrue interest thereon until
paid in full, which such interest shall be at a rate per annum equal to the
Interest Rate unless and until the Default Rate shall otherwise apply. All other
Obligations shall bear interest on the outstanding amount thereof from the date
they first become payable by Borrower under the Financing Documents until paid
in full at a rate per annum equal to the Interest Rate unless and until the
Default Rate shall otherwise apply. Interest on the Credit Extensions and all
fees payable under the Financing Documents shall be computed on the basis of a
360-day year and the actual number of days elapsed in the period during which
such interest accrues. In computing interest on any Credit Extension or other
advance, the date of the making of such Credit Extension or advance shall be
included and the date of payment shall be excluded; provided, however, that if
any Credit Extension or advance is repaid on the same day on which it is made,
such day shall be included in computing interest on such Credit Extension or
advance.

 

2



--------------------------------------------------------------------------------

(b) Default Rate. Upon the election of Agent following the occurrence and during
the continuance of an Event of Default, Obligations shall bear interest at a
rate per annum which is four hundred basis points (4.00%) above the rate that is
otherwise applicable thereto (the “Default Rate”). Payment or acceptance of the
increased interest rate provided in this subsection is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Agent or
Lenders.

(c) Payments Generally. Except as otherwise provided in this Section 2.6(c), all
payments in respect of the Obligations shall be made to each Lender in
accordance with their Pro Rata Share. Payments of principal and interest in
respect of any Credit Facility identified on the Credit Facility Schedule as
“Term” shall be made to each applicable Lender. All Obligations are payable upon
demand of Agent in the absence of any other due date specified herein. All fees
payable under the Financing Documents shall be deemed non-refundable as of the
date paid. Any payment required to be made to Agent or a Lender under this
Agreement may be made by debit or automated clearing house payment initiated by
Agent or such Lender from any of Borrower’s deposit accounts, including the
Designated Funding Account, and Borrower hereby authorizes Agent and each Lender
to debit any such accounts for any amounts Borrower owes hereunder when due.
Without limiting the foregoing, Borrower shall tender to Agent and Lenders any
authorization forms as Agent or any Lender may require to implement such debit
or automated clearing house payment. These debits or automated clearing house
payments shall not constitute a set-off. Payments of principal and/or interest
received after 2:00 p.m. New York time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue until paid. All payments to be
made by Borrower under any Financing Document shall be made without set-off,
recoupment or counterclaim, in lawful money of the United States and in
immediately available funds. The balance of the Obligations, as recorded in
Agent’s books and records at any time (absent manifest error), shall be
conclusive and binding evidence of the amounts due and owing to Agent and
Lenders by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any
Financing Document. Agent shall endeavor to provide Borrower with a monthly
statement regarding the Credit Extensions (but neither Agent nor any Lender
shall have any liability if Agent shall fail to provide any such statement).
Unless Borrower notifies Agent of any objection to any such statement
(specifically describing the basis for such objection) within ninety (90) days
after the date of receipt thereof, it shall be deemed final, binding and
conclusive upon Borrower in all respects as to all matters reflected therein.

(d) Interest Payments; Maturity Date. Commencing on the first (1st) Payment Date
following the funding of a Credit Extension, and continuing on the Payment Date
of each successive month thereafter through and including the Maturity Date,
Borrower shall make monthly payments of interest, in arrears, calculated as set
forth in this Section 2.6. All unpaid principal and accrued interest is due and
payable in full on the Maturity Date or any earlier date specified herein. If
the Obligations are not paid in full on or before the Maturity Date, all
interest thereafter accruing shall be payable immediately upon accrual.

(e) Fees. Borrower shall pay, as and when due and payable under the terms of the
Fee Letter, to Agent and each Lender, for their own accounts and not for the
benefit of any other Lenders, the fees set forth in the Fee Letter.

(f) Protective Advances. Borrower shall pay to Agent for the account of Lenders
all Protective Advances (including reasonable attorneys’ fees and expenses for
documentation and negotiation of this Agreement and the other Financing
Documents) when due under any Financing Document (and in the absence of any
other due date specified herein, such Protective Advances shall be due upon
demand).

(g) Maximum Lawful Rate. In no event shall the interest charged hereunder with
respect to the Obligations exceed the maximum amount permitted under the Laws of
the State of Maryland. Notwithstanding anything to the contrary in any Financing
Document, if at any time the rate of interest payable hereunder (the “Stated
Rate”) would exceed the highest rate of interest permitted under any applicable
Law to be charged (the “Maximum Lawful Rate”), then for so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
Stated Rate is less than the Maximum Lawful Rate, Borrower shall, to the extent
permitted by Law, continue to pay

 

3



--------------------------------------------------------------------------------

interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable. Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply. In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received,
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate. If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of such Lender’s Credit
Extensions or to other amounts (other than interest) payable hereunder, and if
no such Credit Extensions or other amounts are then outstanding, such excess or
part thereof remaining shall be paid to Borrower. In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.

(h) Taxes; Additional Costs.

(i) All payments of principal and interest on the Obligations and all other
amounts payable by Borrower hereunder shall be made without withholding or
deduction for any Taxes, except as required by applicable Law. If any
withholding or deduction from any payment to be made by any Borrower hereunder
is required in respect of any Taxes pursuant to any applicable Law, then:
(i) Borrower shall make such withholding or deduction and shall pay directly to
the relevant taxing authority the full amount required to be so withheld or
deducted; (ii) Borrower will promptly forward to Agent an official receipt, if
any, or other documentation satisfactory to Agent evidencing any payment of
Indemnified Taxes to such taxing authority; and (iii) if any such withheld or
deducted Tax is an Indemnified Tax, the sum payable by Borrower shall be
increased as necessary so that after making all required withholdings and
deductions for such Indemnified Tax (including withholdings and deductions
applicable to additional sums payable under this Section 2.6(h)(i)) the
applicable Recipient shall receive an amount equal to the sum it would have
received had no such withholdings or deductions been made. If any Indemnified
Taxes are directly asserted against Agent or any Lender with respect to any
payment made by Borrower hereunder, Agent or such Lender may pay such
Indemnified Taxes and Borrower will promptly pay the full amount of such
Indemnified Taxes paid by Agent or such Lender (including any penalty, interest
or reasonable expense paid thereby with respect to such Indemnified Taxes and
including any Indemnified Taxes paid on additional sums payable under this
Section 2.6(h)(i)) so long as such amounts were paid on or after the day which
is two hundred seventy (270) days prior to the date on which Borrower received
written demand therefor. A certificate as to the amount of such payment by Agent
or Lender delivered to Borrower by the Agent or such Lender shall be conclusive,
absent manifest error.

(ii) [Intentionally omitted].

(iii) Each Lender that (A) is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended, and
(B) (1) is a party hereto on the Closing Date or (2) purports to become an
assignee of an interest as a Lender under this Agreement after the Closing Date
(unless such Lender was already a Lender hereunder immediately prior to such
assignment) shall deliver to each of Borrower and Agent on or prior to the date
on which such Lender becomes a Lender hereunder (and from time to time
thereafter upon the reasonable request of Agent or Borrower or as required by
applicable Law) one or more (as Borrower or Agent may reasonably request) duly
completed, valid, and executed originals of United States Internal Revenue
Service Form W-9 (or any successor thereto) certifying that such Lender is
exempt from U.S. federal backup withholding tax. Each Lender that (A) is not a
“United States person” as defined in Section 7701(a)(30) of the Internal Revenue
Code of 1986, as amended, and (B) (1) is a party hereto on the Closing Date or
(2) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) shall deliver to each of
Borrower and Agent on or prior to the date on which such Lender becomes a Lender
hereunder (and from time to time thereafter upon the reasonable request of Agent
or Borrower or as required by applicable Law) one or more (as Borrower or Agent
may reasonably request) duly completed, valid, and executed originals of United
States Internal Revenue Service Forms W-8ECI, W-8BEN, W-8BEN-E, W-8IMY (as
applicable) or any successor thereto and all other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Borrower or Agent certifying as to such
Lender’s entitlement to a complete exemption from withholding or deduction of
Taxes. If a payment made to a Lender hereunder would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and Agent at the time or times prescribed by law and at
such time or times reasonably requested by the Borrower or Agent such
documentation prescribed by applicable

 

4



--------------------------------------------------------------------------------

Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Agent as may be
necessary for the Borrower and Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.6(h)(iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement. Each
Lender agrees that if any form or certification it previously delivered pursuant
to this Section 2.6(h)(iii) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

(iv) Except with respect to Indemnified Taxes or the imposition of, or any
change in the rate of, any Excluded Tax, if any Lender shall determine in its
commercially reasonable judgment that the adoption or taking effect of, or any
change in, any applicable Law regarding capital adequacy, in each instance,
after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have achieved but for such
adoption, taking effect, change, interpretation, administration, application or
compliance (taking into consideration such Lender’s or such controlling Person’s
policies with respect to capital adequacy) then from time to time, upon written
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Agent), Borrower shall
promptly pay to such Lender such additional amount as will compensate such
Lender or such controlling Person for such reduction, so long as such amounts
have accrued on or after the day which is two hundred seventy (270) days prior
to the date on which such Lender first made demand therefor; provided, however,
that notwithstanding anything in this Agreement to the contrary, (A) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(B) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.

(v) If any Lender requires compensation under Section 2.6 (h)(iv), or requires
any Borrower to pay Indemnified Taxes or any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to this
subsection (h), then, upon the written request of Borrower, such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (A) would eliminate or reduce amounts payable pursuant to any such
subsection, as the case may be, in the future, and (B) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(vi) If any Recipient reasonably determines that it has received a refund of, or
utilized any offset to Taxes arising with respect to, any Indemnified Taxes
(including any penalty, interest or reasonable expense paid with respect to
Indemnified Taxes) paid by any Borrower or with respect to which any Borrower
has paid additional amounts hereunder, it shall pay over to the relevant
Borrower an amount equal to such refund or offset (but only to the extent of
payments made, or additional amounts paid, hereunder), net of all out-of-pocket
expenses (including any Taxes) of the Recipient directly relating to obtaining
such refund or utilizing such offset and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund or
offset), provided that Borrower, upon the request of the Recipient, agrees to
promptly repay the amount paid over to Borrower (plus any interest, penalties or
other charges imposed by the relevant taxing authority) if the Recipient is
required to repay such refund to such taxing authority but only to the extent
not arising as a result of the Recipient’s negligence, wrongful act, or wrongful
omission. Notwithstanding anything to the contrary in this Section 2.6(h)(vi),
in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.6(h)(vi) the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.6(h)(vi) shall not be
construed to require Recipient to make available its tax returns (or any other
information relating to its Taxes which it deems confidential) to any Borrower.

 

5



--------------------------------------------------------------------------------

(vii) Each party’s obligations under this Section 2.6(h) shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the commitments and the repayment,
satisfaction or discharge of all obligations hereunder.

(i) Administrative Fees and Charges.

(i) Borrower shall pay to Agent, for its own account and not for the benefit of
any other Lenders, all reasonable out-of-pocket fees and expenses in connection
with audits and inspections of the books and records of the Credit Parties,
audits, valuations or appraisals of the Collateral, audits of Borrower’s
compliance with applicable Laws and such other matters as Agent shall deem
appropriate, which shall be due and payable on the first Business Day of the
month following the date of issuance by Agent of a written request for payment
thereof to any Borrower; provided, that, as long as no Default has occurred
within the preceding twelve (12) months, Agent shall be entitled to such
reimbursement for no more than one audit and inspection per calendar quarter.

(ii) If payments of principal or interest due on the Obligations, or any other
amounts due hereunder or under the other Financing Documents, are not timely
made and remain overdue for a period of five (5) days, Borrower, without notice
or demand by Agent, promptly shall pay to Agent, for its own account and not for
the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to five percent (5.0%) of each
delinquent payment.

(j) Good Faith Deposit. Borrower has paid to Agent, for payment to each Lender,
a deposit of Fifty Thousand Dollars ($50,000) (the “Good Faith Deposit”) to
initiate Agent’s due diligence review process. On the Closing Date, such Good
Faith Deposit not utilized to pay the Agent’s costs and expenses (including
without limitation out-of-pocket attorneys’ fees) associated with the
transactions contemplated by this Agreement will be applied to the fees set
forth in Section 2.6(e) or the Protective Advances.

2.7 Secured Promissory Notes. At the election of any Lender made as to each
Credit Facility for which it has made Credit Extensions, each Credit Facility
shall be evidenced by one or more secured promissory notes in form and substance
satisfactory to Agent and Lenders (each a “Secured Promissory Note”). Upon
receipt of an affidavit of an officer of a Lender as to the loss, theft,
destruction, or mutilation of its Secured Promissory Note, Borrower shall issue,
in lieu thereof, a replacement Secured Promissory Note in the same principal
amount thereof and of like tenor.

3 CONDITIONS OF CREDIT EXTENSIONS

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make an advance in respect of a Credit Facility is subject to the condition
precedent that Agent shall consent to or shall have received, in form and
substance satisfactory to Agent, all items listed on the Closing Deliveries
Schedule attached hereto.

3.2 Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
subject to the following conditions precedent:

(a) satisfaction of all Applicable Funding Conditions for the applicable Credit
Extension as set forth in the Credit Facility Schedule, each in form and
substance satisfactory to Agent and each Lender;

(b) timely receipt by the Agent and each Lender of an executed Credit Extension
Form in the form attached hereto;

(c) (i) for Credit Extensions made on the Closing Date, the representations and
warranties in Article 5 and elsewhere in the Financing Documents shall be true,
correct and complete in all respects on the Closing Date; provided, however,
that those representations and warranties expressly referring to a specific date
shall be true, correct and complete in all respects as of such date; and

 

6



--------------------------------------------------------------------------------

(ii) for Credit Extensions made after the Closing Date, if any, the
representations and warranties in Article 5 and elsewhere in the Financing
Documents shall be true, correct and complete in all material respects on the
date of the Credit Extension Form and on the Funding Date of each Credit
Extension; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date. Each
Credit Extension shall constitute Borrower’s representation and warranty on that
date that the representations and warranties in Article 5 and elsewhere in the
Financing Documents remain true, correct and complete in all material respects
on the date of such Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, correct and complete in all material respects
as of such specific date;

(d) no Default or Event of Default shall have occurred and be continuing or
result from the Credit Extension;

(e) Agent shall be satisfied with the results of any searches conducted under
Section 3.5;

(f) receipt by Agent of such evidence as Agent shall request to confirm that the
deliveries made in Section 3.1 remain current, accurate and in full force and
effect, or if not, updates thereto, each in form and substance satisfactory to
Agent; and

(g) as determined in such Lender’s sole discretion, there has not been any
Material Adverse Change.

3.3 Method of Borrowing. Each Credit Extension in respect of each Credit
Facility shall be in an amount at least equal to the applicable Minimum Credit
Extension Amount for such Credit Facility as set forth in the Credit Facility
Schedule or such lesser amount as shall remain undisbursed under the Applicable
Commitments for such Credit Facility. The date of funding for any requested
Credit Extension shall be a Business Day. To obtain a Credit Extension, Borrower
shall deliver to Agent a completed Credit Extension Form executed by a
Responsible Officer. Agent may rely on any notice given by a person whom Agent
reasonably believes is a Responsible Officer or designee thereof. Agent and
Lenders shall have no duty to verify the authenticity of any such notice.

3.4 Funding of Credit Facilities. Upon the terms and subject to the conditions
set forth herein, each Lender, severally and not jointly, shall make available
to Agent its Pro Rata Share of the requested Credit Extension, in lawful money
of the United States of America in immediately available funds, prior to 11:00
a.m. (New York time) on the specified date for the Credit Extension. Agent
shall, unless it shall have determined that one of the conditions set forth in
Section 3.1 or 3.2, as applicable, has not been satisfied, by 2:00 p.m. (New
York time) on such day, credit the amounts received by it in like funds to
Borrower by wire transfer to the Designated Funding Account (or to the account
of Borrower in respect of the Obligations, if the Credit Extension is being made
to pay an Obligation of Borrower). A Credit Extension made prior to the
satisfaction of any conditions set forth in Section 3.1 or 3.2 shall not
constitute a waiver by Agent or Lenders of Borrower’s obligation to satisfy such
conditions, and any such Credit Extension made in the absence of such
satisfaction shall be made in Agent’s discretion.

3.5 Searches. Before the Closing Date, and thereafter (as and when determined by
Agent in its discretion), Agent shall have the right to perform, all at
Borrower’s expense, the searches described in clauses (a), (b), and (c) below
against Borrower and any other Credit Party, the results of which are to be
consistent with Borrower’s representations and warranties under this Agreement
and the reasonably satisfactory results of which shall be a condition precedent
to all Credit Extensions requested by Borrower: (a) title investigations, UCC
searches and fixture filings searches; (b) judgment, pending litigation, federal
tax lien, personal property tax lien, and corporate and partnership tax lien
searches, in each jurisdiction searched under clause (a) above; and (c) searches
of applicable corporate, limited liability company, partnership and related
records to confirm the continued existence, organization and good standing of
the applicable Person and the exact legal name under which such Person is
organized.

 

7



--------------------------------------------------------------------------------

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. To secure the payment and performance in full of
all of the Obligations, the Borrower hereby grants to Agent, for the ratable
benefit of the Lenders, a continuing security interest in, and pledges to Agent,
for the ratable benefit of the Lenders, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Borrower represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral, subject only to
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent. Notwithstanding the foregoing, in the event that Borrower or any Credit
Party acquires any Equipment after the Closing Date pursuant to a Permitted
Purchase Money Financing where the cost of such acquisition is not 100% financed
by the Permitted Purchase Money Financing, Agent and Lenders agree that Agent
may, in its reasonable discretion, release Agent’s lien in the Equipment being
so financed (or Agent’s lien in Borrower’s leasehold interest in any such
Equipment, if applicable) to the extent that such Permitted Purchase Money
Financing does not permit Agent to have a lien in such Equipment (or in
Borrower’s leasehold interest in any such Equipment) ; provided, that, if Agent
has released its lien on such Equipment (or on Borrower’s leasehold interest in
any such Equipment) in accordance herewith, upon payment in full of the
Permitted Purchase Money Financing, such Equipment owned in fee simple by
Borrower or any Credit Party shall again become part of the Collateral
automatically and without further action by Borrower, any Credit Party, Agent or
any Lender and, if upon expiration of the relevant equipment lease, Borrower or
any Credit Party acquires any such Equipment, such Equipment shall become part
of the Collateral automatically and without further action by Borrower, any
Credit Party, Agent or any Lender.

4.2 Representations and Covenants.

(a) As of the Closing Date, Borrower has no ownership interest in any Chattel
Paper, letter of credit rights, commercial tort claims, Instruments, documents
or investment property (other than equity interests in any Subsidiaries of
Borrower disclosed on the Disclosure Schedule attached hereto).

(b) Borrower shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents owned by any Borrower and constituting part of the
Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent.
Borrower shall provide Agent with “control” (as in the Code) of all electronic
Chattel Paper owned by any Borrower and constituting part of the Collateral by
having Agent identified as the assignee on the records pertaining to the single
authoritative copy thereof and otherwise complying with the applicable elements
of control set forth in the UCC. Borrower also shall deliver to Agent all
security agreements securing any such Chattel Paper and securing any such
Instruments. Borrower will mark conspicuously all such Chattel Paper and all
such Instruments and Documents with a legend, in form and substance satisfactory
to Agent, indicating that such Chattel Paper and such Instruments and Documents
are subject to the security interests and Liens in favor of Agent created
pursuant to this Agreement and the Financing Documents.

(c) Borrower shall deliver to Agent all letters of credit on which any Borrower
is the beneficiary and which give rise to letter of credit rights owned by such
Borrower which constitute part of the Collateral in each case duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent. Borrower shall take any and all actions as
may be necessary or desirable, or that Agent may request, from time to time, to
cause Agent to obtain exclusive “control” (as defined in the Code) of any such
letter of credit rights in a manner acceptable to Agent.

(d) Borrower shall promptly advise Agent upon any Borrower becoming aware that
it has any interests in any commercial tort claim that constitutes part of the
Collateral, which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrower shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall request to perfect, preserve or protect the Liens, rights and remedies of
Agent with respect to any such commercial tort claim.

(e) Except for Accounts and Inventory in an aggregate amount of Five Hundred
Thousand Dollars ($500,000), no Accounts or Inventory or other Collateral shall
at any time be in the possession or control of any warehouse, consignee, bailee
or any of Borrower’s agents or processors without written notice to Agent within
thirty (30) days of such Person coming into possession or control thereof and
the receipt by Agent, if Agent has so

 

8



--------------------------------------------------------------------------------

requested, of warehouse receipts, consignment agreements or bailee lien waivers
(as applicable) satisfactory to Agent. Borrower shall, upon the request of
Agent, notify any such warehouse, consignee, bailee, agent or processor of the
security interests and Liens in favor of Agent created pursuant to this
Agreement and the Financing Documents, instruct such Person to hold all such
Collateral for Agent’s account subject to Agent’s instructions and shall obtain
an acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

(f) Upon request of Agent, Borrower shall promptly deliver to Agent any and all
certificates of title, applications for title or similar evidence of ownership
of all such tangible personal property and shall cause Agent to be named as
lienholder on any such certificate of title or other evidence of ownership.
Borrower shall not permit any such tangible personal property to become fixtures
to real estate unless such real estate is subject to a Lien in favor of Agent.

(g) Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to its Liens on all or
any part of the Collateral, which financing statements may list Agent as the
“secured party” and such Borrower as the “debtor” and which describe and
indicate the collateral covered thereby as all or any part of the Collateral
under the Financing Documents in such jurisdictions as Agent from time to time
determines are appropriate, and to file without the signature of such Borrower
any continuations of or corrective amendments to any such financing statements,
in any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral. Borrower also
ratifies its authorization for Agent to have filed in any jurisdiction any
initial financing statements or amendments thereto if filed prior to the date
hereof. Any financing statement may include a notice that any disposition of the
Collateral, except as expressly permitted pursuant to this Agreement, by either
Borrower or any other Person, shall be deemed to violate the rights of Agent and
the Lenders under the UCC.

(h) As of the Closing Date, no Borrower holds, and after the Closing Date
Borrower shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law. Upon the
request of Agent, Borrower shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law.

(i) Borrower shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows on the Closing Date, the date of
each Credit Extension, and the date of delivery of each Compliance Certificate
delivered pursuant to Section 6.2(b):

5.1 Due Organization, Authorization: Power and Authority.

(a) Each Credit Party is duly existing and in good standing, as a Registered
Organization in its respective jurisdiction of formation. Each Credit Party is
qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a Material Adverse Change. The Financing
Documents have been duly authorized, executed and delivered by each Credit Party
and constitute legal, valid and binding agreements enforceable in accordance
with their terms. The execution, delivery and performance by each Credit Party
of each Financing Document executed or to be executed by it is in each case
within such Credit Party’s powers.

(b) The execution, delivery and performance by each Credit Party of the
Financing Documents to which it is a party do not (i) conflict with any of such
Credit Party’s Organizational Documents; (ii) contravene, conflict with,
constitute a default under or violate any Law, except to the extent that such
contravention, conflict,

 

9



--------------------------------------------------------------------------------

default or violation could not reasonably be expected to have a Material Adverse
Change; (iii) contravene, conflict or violate any applicable order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority by which such Credit Party or any of its property or assets may be
bound or affected; (iv) require any action by, filing, registration, or
qualification with, or Required Permit from, any Governmental Authority (except
such Required Permits which have already been obtained and are in full force and
effect); or (v) constitute a default under or conflict with any Material
Agreement (it being understood that the Existing Licenses and the Existing
Sublicense may require the consent of the applicable licensor (in the case of
the Existing Licenses) and the licensee (in the case of the Existing Sublicense)
in order for Borrower to assign any such Existing License or Existing
Sublicense.). No Credit Party is in default under any agreement to which it is a
party or by which it is bound in which the default could reasonably be expected
to have a Material Adverse Change, or which questions the validity of the
Financing Documents.

5.2 Litigation. Except as disclosed on the Disclosure Schedule or, after the
Closing Date, pursuant to Section 6.7, there are no actions, suits, proceedings
or formal investigations pending or, to the knowledge of the Responsible
Officers, threatened in writing by or against any Credit Party which involves
the reasonable likelihood of any judgment or liability of more than Five Hundred
Thousand Dollars ($500,000.00) or that could reasonably be expected to result in
a Material Adverse Change, or which questions the validity of the Financing
Documents, or the other documents required thereby or any action to be taken
pursuant to any of the foregoing, nor does any Credit Party have reason to
believe that any such actions, suits, proceedings or investigations are
threatened.

5.3 No Material Deterioration in Financial Condition; Financial Statements. All
financial statements for the Credit Parties delivered to Agent or any Lender
fairly present, in conformity with GAAP, in all material respects the
consolidated financial condition and consolidated results of operations of such
Credit Party. There has been no material deterioration in the consolidated
financial condition of any Credit Party from the most recent financial
statements submitted to Agent or any Lender.

5.4 Solvency. The fair salable value of each Credit Party’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities.
After giving effect to the transactions described in this Agreement, (a) no
Credit Party is left with unreasonably small capital in relation to its business
as presently conducted, and (b) each Credit Party is able to pay its debts
(including trade debts) as they mature.

5.5 Subsidiaries; Investments. Borrower and its Subsidiaries do not own any
stock, partnership interest or other equity securities, except for Permitted
Investments.

5.6 Tax Returns and Payments; Pension Contributions. Each Credit Party has
timely filed all tax returns and reports required to be filed thereby with a
taxing authority (except where the failure to file any such tax return or report
does not result in penalties or other liabilities to the Credit Parties in
excess of, individually or in the aggregate at any time for all of the Credit
Parties, Twenty Thousand Dollars ($20,000), and there are no Liens on the
Collateral in favor of a Governmental Authority resulting from the failure to
file any such tax return or report except for Permitted Liens). Each Credit
Party has timely paid all foreign, federal, state and local Taxes owed by such
Credit Party, except for (1) such Taxes that do not at any time exceed an amount
of, individually or in the aggregate for all of the Credit Parties, Twenty
Thousand Dollars ($20,000) and (2) such Taxes being contested in good faith by
appropriate proceedings promptly and diligently instituted and conducted for
which adequate reserves have been set aside on the Books thereof in accordance
with the immediately succeeding sentence, and there are no Liens on any
Collateral in favor of a Governmental Authority resulting from such unpaid
Taxes, except for Permitted Liens. No Credit Party has deferred payment of any
contested Taxes other than contested Taxes with respect to which such Credit
Party (a) in good faith contests its obligation to pay the Taxes by appropriate
proceedings promptly and diligently instituted and conducted, (b) notifies Agent
in writing of the commencement of, and any material development in, the
proceedings, and (c) posts bonds or takes any other steps required to prevent
the Governmental Authority levying such contested Taxes from obtaining a Lien
upon any of the Collateral that is other than a Permitted Lien. No Credit Party
is aware of any claims or adjustments in excess of Twenty Thousand Dollars
($20,000) proposed for any of the Credit Party’s prior tax years which could
result in additional Taxes becoming due and payable by any Credit Party. No
Credit Party nor any trade or business (whether or not incorporated) that is
under common control with any Credit Party within the meaning of Section 414(b)
or (c) of the Internal Revenue Code of 1986, as amended (the “Internal Revenue
Code”) (and Sections 414(m) and (o) of the Internal Revenue Code for purposes of
the provisions relating to Section 412 of the Internal Revenue Code) or
Section 4001 of ERISA (an “ERISA Affiliate”) has failed to satisfy the “minimum
funding standards” (as defined in Section 412 of or Section 302 of ERISA),
whether or not waived, no Credit

 

10



--------------------------------------------------------------------------------

Party or ERISA Affiliate has incurred liability with respect to the withdrawal
or partial withdrawal of any Credit Party or ERISA Affiliate from any
multiemployer plan as defined in Section 4001(a)(3) of ERISA, and no Credit
Party or ERISA Affiliate has incurred any liability under Title IV of ERISA with
respect to the termination of any employee pension benefit plan subject to the
provisions of Title IV of ERISA (other than with respect to any “standard
termination” under Section 4041(b) of ERISA). No “reportable event” as defined
in Section 4043(c) of ERISA (or the regulations issued thereunder) (other than
an event for which the 30-day notice requirement is waived) has occurred with
respect to any employee pension benefit plan subject to the provisions of Title
IV of ERISA.

5.7 Disclosure Schedule. All information set forth in the Disclosure Schedule is
true, accurate and complete as of the date hereof. All information set forth in
the Perfection Certificate is true, accurate and complete as of the date hereof.

6 AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:

6.1 Organization and Existence; Government Compliance.

(a) Each Credit Party shall maintain its legal existence and good standing in
its respective jurisdiction of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Change; provided, however, that the foregoing shall not
prohibit any merger or consolidation, otherwise expressly permitted pursuant to
this Agreement. If a Credit Party is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Agent of such occurrence and provide
Agent with such Credit Party’s organizational identification number.

(b) Each Credit Party shall comply with all Laws, ordinances and regulations to
which it or its business locations is subject, the noncompliance with which
could reasonably be expected to result in a Material Adverse Change. Each Credit
Party shall obtain and keep in full force and effect and comply with all of the
Required Permits, except where failure to have or maintain compliance with or
effectiveness of such Required Permit could not reasonably be expected to result
in a Material Adverse Change. Upon request of Agent, each Credit Party shall
promptly provide copies of any such obtained Required Permits to Agent. Borrower
shall notify Agent within three (3) Business Days (but in any event prior to
Borrower submitting any requests for Credit Extensions or release of any
reserves) of the occurrence of any facts, events or circumstances known to a
Borrower, whether threatened, existing or pending, that could reasonably be
expected to cause any Required Permit to become limited, suspended or revoked,
except where such limitation, revocation or suspension is not reasonably
expected to result in a Material Adverse Change.

6.2 Financial Statements, Reports, Certificates.

(a) Each Credit Party shall deliver to Agent and each Lender: (i) as soon as
available, but no later than forty-five (45) days after the last day of each
month, a company prepared consolidated and consolidating balance sheet, income
statement and cash flow statement covering such Credit Party’s consolidated
operations for such month certified by a Responsible Officer and in a form
acceptable to Agent and each Lender; (ii) as soon as available, but no later
than one hundred twenty (120) days after the last day of a Credit Party’s fiscal
year, audited consolidated and consolidating financial statements prepared under
GAAP, consistently applied, together with an unqualified opinion on the
financial statements from an independent certified public accounting firm
acceptable to Agent and each Lender in its reasonable discretion (it being
understood that Ernst & Young or any other national recognized accounting firm
is acceptable to Agent and Lender); (iii) as soon as available after approval
thereof by such Credit Party’s governing board, but no later than sixty
(60) days after the last day of such Credit Party’s fiscal year, and as amended
and/or updated, such Credit Party’s financial operating budget for current
fiscal year; (iv) within ten (10) days of delivery, copies of all readily
available statements, reports and notices made available to all of such Credit
Party’s security holders or to any holders of Subordinated Debt; (v) in the
event that such Credit Party is or becomes subject to the reporting requirements
under the Securities Exchange Act of 1934, as amended, within five (5) days of
filing, all reports on Form 10-K, 10-Q and 8-K filed with the Securities and
Exchange Commission (“SEC”) or a link thereto on such Credit Party’s or another
website on the Internet; (vi) budgets, sales projections, operating plans and
other financial information reasonably requested by Agent or any Lender;
(vii) as

 

11



--------------------------------------------------------------------------------

soon as available, but no later than forty-five (45) days after the last day of
each month, copies of the month-end account statements for each Collateral
Account maintained by a Credit Party, which statements may be provided to Agent
and each Lender by Borrower or directly from the applicable institution(s); and
(viii) promptly and in any event within five (5) Business Days of such request,
such additional readily available information, reports or statements regarding
the Credit Parties or their respective businesses, contractors and
subcontractors as Agent or any Lender may from time to time reasonably request.

(b) Within forty-five (45) days after the last day of each month, Borrower shall
deliver to Agent and each Lender with the monthly financial statements described
above, a duly completed Compliance Certificate signed by a Responsible Officer.

(c) Borrower shall cause each Credit Party to keep proper books of record and
account in accordance with GAAP in all material respects which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. Upon reasonable prior written notice and during
business hours (which such limitations shall not apply if a Default or Event of
Default has occurred), Borrower shall allow, and cause each Credit Party to
allow, Agent and Lenders to visit and inspect any properties of a Credit Party,
to examine and make abstracts or copies from any Credit Party’s books, to
conduct a collateral audit and analysis of its operations and the Collateral to
verify the amount and age of the accounts, the identity and credit of the
respective account debtors, to review the billing practices of the Credit Party
and to discuss its affairs, finances and accounts with their officers, employees
and independent public accountants as often as may reasonably be desired.
Borrower shall reimburse Agent and each Lender for all reasonable costs and
expenses associated with such visits and inspections; provided, however, that
Borrower shall only be required to reimburse Agent and each Lender for such
costs and expenses for no more than one (1) such visit and inspection per twelve
(12) month period unless a Default or Event of Default has occurred and is
continuing at the time Agent incurs any costs or expenses associated with such
visit or inspection.

(d) Borrower shall, and shall cause each Credit Party to, notify Agent and each
Lender within five (5) days after sending or receiving any material
correspondence, reports, documents and other filings from or to any Governmental
Authority that could reasonably be expected to have a material adverse effect on
any of the Required Permits material to Borrower’s business or otherwise on the
operations of Borrower or any of its Subsidiaries, and at the request of Agent,
within three (3) days of any request by Agent, provide copies of the foregoing
to Agent.

6.3 Maintenance of Property. Borrower shall use commercially reasonable efforts
to keep all equipment and other tangible personal property other than Inventory
to be maintained and preserved in the same condition, repair and in working
order as of the date hereof, ordinary wear and tear excepted, and shall promptly
make or cause to be made all repairs, replacements and other improvements in
connection therewith that are necessary or desirable to such end. Borrower shall
cause each Credit Party to use commercially reasonable efforts to keep all
Inventory in good and marketable condition, free from material defects. Returns
and allowances between a Credit Party and its Account Debtors shall follow the
Credit Party’s customary practices as they exist at the Closing Date and any
changes in customary practices not materially adverse to Lender’s interest in
any Account. Borrower shall promptly notify Agent of all returns, recoveries,
disputes and claims that involve more than Five Hundred Thousand Dollars
($500,000) of Inventory collectively among all Credit Parties.

6.4 Taxes; Pensions. Borrower shall timely file and cause each Credit Party to
timely file, all tax returns and reports required to be filed thereby with a
taxing authority (except where the failure to file any such tax return or report
does not result in penalties or other liabilities to the Credit Parties in
excess of, individually or in the aggregate at any time for all of the Credit
Parties, Twenty Thousand Dollars ($20,000) and there are no Liens on any of the
Collateral in favor of a Governmental Authority resulting from the failure to
file any such tax return or report, except for Permitted Liens) and timely pay,
and cause each Credit Party to timely pay, all foreign, federal, state, and
local Taxes, owed, except for (i) Taxes that do not at any time exceed an amount
of, individually or in the aggregate for all of the Credit Parties, Twenty
Thousand Dollars ($20,000) and with respect to which there are no Liens on any
Collateral in favor of a Governmental Authority resulting from such unpaid
Taxes, except for Permitted Liens and (ii) deferred payment of any Taxes
contested pursuant to the terms of Section 5.6, and shall deliver to Agent, on
demand, appropriate certificates attesting to such payments. Borrower shall pay,
and cause each Credit Party to pay, all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance with their
terms. Each Credit Party and their ERISA Affiliates shall timely make all
required contributions to each employee pension benefit plan sponsored,
maintained, contributed to, or to which any Credit Party of any ERISA Affiliate
has any liability and that is subject to the provisions of Title IV of ERISA.
Borrower shall give written notice to Agent and each Lender promptly (and in any
event within three (3) Business Days) upon Borrower

 

12



--------------------------------------------------------------------------------

becoming aware of any (i) Borrower’s or any ERISA Affiliate’s failure to make
any contribution required to be made with respect to any employee pension
benefit plan sponsored, maintained, contributed to, by Borrower or any ERISA
Affiliate as to which Borrower’s or any ERISA Affiliate has any liability
subject to the provisions of Title IV of ERISA not having been timely made,
(ii) notice of the Pension Benefit Guaranty Corporation’s intention to terminate
or to have a trustee appointed to administer any such employee pension benefit
plan, or (iii) complete or partial withdrawal by Borrower or any ERISA Affiliate
from any employee pension benefit plan subject to the provisions of Title IV of
ERISA.

6.5 Insurance. Borrower shall, and shall cause each Credit Party to, keep its
business and the Collateral insured for risks and in amounts standard for
companies of similar size in Borrower’s industry and location and as Agent may
reasonably request as a result of any change in respect of such standard.
Insurance policies shall be in a form, with companies, and in amounts that are
reasonably satisfactory to Agent and standard for companies in the Borrower’s
industry and location. All property policies shall have a lender’s loss payable
endorsement showing Agent as sole lender’s loss payee and waive subrogation
against Agent, and all liability policies shall show, or have endorsements
showing, Agent as an additional insured. Except for purchase money lienholders
and Equipment lessors as to Equipment purchased or leased by Borrower after the
Closing Date, no other loss payees may be shown on the policies unless Agent
shall otherwise consent in writing. If required by Agent, all policies (or the
loss payable and additional insured endorsements) shall provide that the insurer
shall endeavor to give Agent at least thirty (30) days’ notice before canceling,
amending, or declining to renew its policy. At Agent’s request, Borrower shall
deliver certified copies of all such Credit Party insurance policies and
evidence of all premium payments. If any Credit Party fails to obtain insurance
as required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Agent, Agent may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Agent deems prudent. Notwithstanding the
foregoing, Borrower may reasonably use proceeds received under any policy to
replace or repair the property to the extent permitted pursuant to
Section 2.3(c).

6.6 Collateral Accounts. Borrower shall, and shall cause each Credit Party to,
provide Agent five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution. In addition,
for each Collateral Account that any Credit Party at any time maintains,
Borrower shall, and shall cause each Credit Party to, cause the applicable bank
or financial institution at or with which any Collateral Account is maintained
to execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Agent’s Lien in such Collateral
Account in accordance with the terms hereunder, which Control Agreement may not
be terminated without prior written consent of Agent. The provisions of the
previous sentence shall not apply to, and for purposes of provisions relating to
perfection and control, the term Collateral Account shall not include (i) the
Chase Credit Card Security Account and (ii) deposit accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of a Credit Party’s employees and identified to Agent by
Borrower as such; provided, however, that at all times Borrower shall maintain
one or more separate Deposit Accounts to hold any and all amounts to be used for
payroll, payroll taxes and other employee wage and benefit payments, and shall
not commingle any monies allocated for such purposes with funds in any other
Deposit Account.

6.7 Notices of Material Agreements, Litigation and Defaults; Cooperation in
Litigation. Promptly (and in any event within three (3) Business Days), (a) upon
Borrower becoming aware of the existence of any Default or Event of Default or
(b) upon the execution and delivery of any Material Agreement and each material
amendment, consent, waiver or other modification, and each notice of termination
or default or similar notice delivered to or by a Credit Party in connection
with any Material Agreement, or (c) upon Borrower becoming aware of any action,
suit, proceeding or investigation (pending or threatened in writing) by or
against Borrower or any Credit Party which involves the reasonable likelihood of
any judgment or liability of more than Five Hundred Thousand Dollars ($500,000)
or that could result in a Material Adverse Change, or which questions the
validity of any of the Financing Documents or any action taken pursuant thereto,
or the other documents required thereby or any action to be taken pursuant to
any of the foregoing, Borrower shall give written notice to Agent and each
Lender of such occurrence, and which shall include a reasonably detailed
description of such event and, upon request of Agent, such further information
or documentation as Agent shall reasonably require. From the date hereof and
continuing through the termination of this Agreement, Borrower shall, and shall
cause each Credit Party to, make available to Agent and each Lender, without
expense to Agent or any Lender, each Credit Party’s officers, employees and
agents and books (which absent the occurrence of a Default or Event of Default,
shall be at reasonable times and upon reasonable notice), to the extent that
Agent or any Lender may reasonably deem them necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Agent or any Lender
with respect to any Collateral or relating to a Credit Party.

 

13



--------------------------------------------------------------------------------

6.8 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or, to the extent permitted hereunder, acquires any
Subsidiary, Borrower and such Subsidiary shall promptly (and in any event within
five (5) Business Days of such creation or acquisition) notify Agent of the
creation or acquisition of such new Subsidiary and take all such action as may
be reasonably required by Agent or the Required Lenders to (i) cause each such
Domestic Subsidiary other than an Excluded Domestic Subsidiary to become a
co-Borrower hereunder or to guarantee the Obligations of Borrower under the
Financing Documents, within an additional fifteen (15) Business Days of such
notice, and (ii) in each case, grant a continuing pledge and security interest
in and to the assets of such Subsidiary to the extent such assets are of the
type that would constitute Collateral (substantially as described on Exhibit A
hereto); provided that, notwithstanding anything to the contrary herein or in
any Financing Document, only 65% of the issued and outstanding voting stock or
other voting interests, and 100% of any other equity interests, of any
First-Tier Foreign Subsidiary or of any Excluded Domestic Subsidiary shall be
required to be pledged (whether owned directly or indirectly by Borrower or by
any such Subsidiary) or shall be Collateral hereunder or under any Financing
Document; and Borrower shall grant and pledge to Agent, for the ratable benefit
of the Lenders, a perfected security interest in the stock, units or other
evidence of ownership of each Subsidiary to the extent required to be pledged
pursuant to the terms hereof (the foregoing collectively, the “Joinder
Requirements”); provided that Borrower shall not be permitted to make any
Investment (other than Permitted Investments) in such Subsidiary until such time
as Borrower has satisfied the Joinder Requirements.

6.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely for (a) transaction fees incurred in connection with the Financing
Documents, (b) for working capital needs of Borrower and its Subsidiaries,
(c) other general corporate purposes, or (d) if applicable, any other Permitted
Purpose specified in the Credit Facility Schedule for such Credit Facility. No
portion of the proceeds of the Credit Extensions will be used for family,
personal, agricultural or household use.

6.10 Hazardous Materials; Remediation.

(a) If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets as is necessary to comply with
all Laws and to reasonably preserve the value of such real property or other
assets. Without limiting the generality of the foregoing, each Borrower shall,
and shall cause each other Credit Party to, comply with each Law requiring the
performance at any real property by any Borrower or any other Credit Party of
activities in response to the release or threatened release of a Hazardous
Material.

(b) Borrower will provide Agent within thirty (30) days after written demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established on any property as a result thereof, such demand to be made, if at
all, upon Agent’s determination that the failure to remove, treat or dispose of
any Hazardous Materials or Hazardous Materials Contamination, or the failure to
discharge any such assessment could reasonably be expected to have a Material
Adverse Change.

(c) If there is any conflict between this Section 6.10 and any environmental
indemnity agreement which is a Financing Document, the environmental indemnity
agreement shall govern and control.

6.11 Power of Attorney. Each of the officers of Agent is hereby irrevocably
made, constituted and appointed the true and lawful attorney for each Borrower
(without requiring any of them to act as such) with full power of substitution
to do the following: (a) upon Borrower’s failure to take the action, pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral (in each case, so long as no Default or Event of
Default has occurred, other than Permitted Liens), or any judgment based
thereon, or otherwise take any action to terminate or discharge the same; (b) so
long as Agent has provided not less than three (3) Business Days’ prior written
notice to Borrower to perform the same and Borrower has failed to take such
action, (i) execute in the name of or on behalf of the Borrower any schedules,
assignments, instruments, documents, and statements that Agent or any Lender
reasonably deems necessary to perfect or better perfect Agent’s security
interest or Lien in any Collateral, (ii) do such other and further acts and
deeds in the name of Borrower that Agent may deem necessary or desirable to
enforce, protect or preserve any Collateral or its rights therein, including,
but not limited to, to sign Borrower’s name on any invoice or bill of lading for
any Account or drafts against Account Debtors; and (iii) after the occurrence
and during the continuance of an Event of Default, (A) endorse the name of any
Borrower upon any

 

14



--------------------------------------------------------------------------------

and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to Borrower; (B) make, settle, and adjust all claims
under Borrower’s insurance policies; (C) take any action any Credit Party is
required to take under this Agreement or any other Financing Document;
(D) transfer the Collateral into the name of Agent or a third party as the Code
permits; (E) exercise any rights and remedies described in this Agreement or the
other Financing Documents; and (F) do such other and further acts and deeds in
the name of Borrower that Agent may deem necessary or desirable to enforce its
rights with regard to any Collateral.

6.12 Further Assurances. Borrower shall, and shall cause each Credit Party to,
promptly execute any further instruments and take further action as Agent
reasonably requests to perfect or better perfect or continue Agent’s Lien in the
Collateral or to effect the purposes of this Agreement or any other Financing
Document.

6.13 Post-Closing Obligations. Borrower shall, and shall cause each Credit Party
to, complete each of the post-closing obligations and/or deliver to Agent each
of the documents, instruments, agreements and information listed on the
Post-Closing Obligations Schedule attached hereto, on or before the date set
forth for each such item thereon (as may be extended by the Agent in writing in
its sole discretion), each of which shall be completed or provided in form and
substance satisfactory to Agent and Lenders.

6.14 Disclosure Schedule. Borrower shall deliver to Agent a proposed update to
the Disclosure Schedule correcting all outdated, inaccurate, incomplete or
misleading information prior to the funding of the second Term Credit Facility
identified on the Credit Facility Schedule is funded. With respect to any
proposed updates to the Disclosure Schedule involving Permitted Liens, Permitted
Indebtedness or Permitted Investments, Agent will replace the Disclosure
Schedule attached hereto with such proposed update only if such updated
information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Indebtedness or Permitted Investments.
With respect to any proposed updates to the Disclosure Schedule involving other
matters, Agent will replace the applicable portion of the Disclosure Schedule
attached hereto with such proposed update upon Agent’s approval thereof.

6.15 Landlord Agreements. Subject to the Post-Closing Obligations Schedule,
Borrower shall use commercially reasonable efforts to promptly obtain a landlord
agreement from the lessor of each leased property with respect to each location
where any Collateral is stored or located, in each case in respect of locations
at which Collateral is stored or located on the Closing Date, solely to the
extent that the Collateral stored or located at each such location or the value
thereof materially increases from that which is stored or located at such
location as of the Closing Date.

7 NEGATIVE COVENANTS

Borrower shall not do, nor shall it permit any Credit Party to do any of the
following without the prior written consent of Agent:

7.1 Dispositions. Convey, sell, abandon, lease, license, transfer, assign or
otherwise dispose of (collectively, “Transfer”) all or any part of its business
or property, except for (a) sales, transfers or dispositions of Inventory in the
Ordinary Course of Business; (b) sales or abandonment of worn-out or obsolete
Equipment; (c) sales or abandonment of Equipment that is no longer used or
useful in its business having a book value not exceeding $250,000 in the
aggregate during the term of this Agreement; (d) between Borrowers; and
(e) licenses and leases constituting Permitted Licenses or Permitted Liens. For
clarification, the transfer or payment of money to vendors for the acquisition
of Equipment or for the payment of ordinary business expenses shall not be
deemed a transfer or disposition under this Section 7.1.

7.2 Changes in Business, Management, Ownership or Business Locations. (a) Engage
in any business other than the businesses currently engaged in by Borrower or
such Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; (c) enter into any transaction or series of related transactions which
would result in a Change in Control unless the agreement governing such
transactions provides, as a condition precedent to the consummation of such
transactions, for either (x) the indefeasible payment in full in cash of all
Obligations or (y) the consent of Agent and Lenders; (d) add any new offices or
business locations, or enter into any new leases with respect to existing
offices or business locations (unless such new or existing offices or business
locations contain less than Twenty-Five Thousand Dollars ($25,000) in Borrower’s
assets or property and do not contain any of Borrower’s Books) without first
delivering a fully-executed Access Agreement to Agent; (e) change its
jurisdiction of organization; (f) change its organizational structure or type;
(g) change its legal name; or (h) change any organizational number (if any)
assigned by its jurisdiction of organization; (I) in the case of clauses (e),
(f), (g) and (h), without at least fifteen (15) Business Days’ prior written
notice to Agent and the acknowledgement of Agent that all actions reasonably
required by Agent, including those to continue the perfection of its Liens, have
been completed and (II) in the case of clause (e), to any jurisdiction outside
of the United States of America.

 

15



--------------------------------------------------------------------------------

7.3 Mergers or Acquisitions. Merge or consolidate with any other Person, or
acquire all or substantially all of the capital stock or property of another
Person; provided, however, that a Subsidiary of Borrower may merge or
consolidate into Borrower or into another Subsidiary that is a Borrower, so long
as (a) Borrower has provided Agent with prior written notice of such
transaction, (b) the Borrower (or other Borrower) shall be the surviving legal
entity (provided, that, ZS Pharma, Inc. shall always remain a Borrower and a
surviving entity of any such merger), (c) Borrower’s tangible net worth is not
thereby reduced, (d) no Event of Default has occurred and is continuing prior
thereto or arises as a result therefrom, and (e) Borrower shall be in compliance
with the covenants set forth in this Agreement both before and after giving
effect to such transaction.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness other
than Permitted Indebtedness.

7.5 Encumbrance. (a) Create, incur, allow, or suffer to exist any Lien on any of
its property, except for Permitted Liens, (b) permit any Collateral to fail to
be subject to the first priority security interest granted herein except for
Permitted Liens that may have priority by operation of applicable Law or by the
terms of a written intercreditor or subordination agreement entered into by
Agent, or (c) enter into any agreement, document, instrument or other
arrangement (except with or in favor of Agent) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower or any Subsidiary
from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s Collateral or Intellectual
Property, except as is otherwise permitted in the definition of “Permitted
Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account, except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments; Margin Stock. (a) Pay any dividends (other than
dividends payable solely in common stock or other equity interests and payments
of any dividends by any Credit Party to Borrower) or make any distribution or
payment with respect to or redeem, retire or purchase or repurchase any of its
equity interests (other than repurchases pursuant to the terms of employee stock
purchase plans, employee restricted stock agreements or similar plans), or
(b) directly or indirectly make any Investment (including, without limitation,
any additional Investment in any Subsidiary) other than Permitted Investments.
Without limiting the foregoing, Borrower shall not, and shall not permit any of
its Subsidiaries to, purchase or carry Margin Stock.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of any Credit Party, except
for (a) transactions that are in the Ordinary Course of Business, upon fair and
reasonable terms that are no less favorable to Borrower than would be obtained
in an arm’s length transaction with a non-affiliated Person, (b) transactions
with Subsidiaries and that are not otherwise prohibited by Article 7 of this
Agreement, (c) transactions permitted by Section 7.7 of this Agreement, (d) bona
fide equity or bridge financings with Borrower’s investors, provided that any
such bridge financings must satisfy the requirements of Subordinated Debt,
(e) the granting of registration and other customary rights in connection with
the issuance of equity interests by Borrower, and provided such rights do not
include any right to payments in cash (other than typical liquidation preference
and similar cash payments), right of redemption or other put right prior to the
date that 91 days after the payment in full of the Obligations, and
(f) compensation and indemnification of, and other employment agreements and
arrangements, employee benefit plans, and stock incentive plans with, directors,
officers, employees and consultants of Borrower entered into in the Ordinary
Course of Business.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except to the extent expressly permitted to be made pursuant to the terms of the
Subordination Agreement to which such Subordinated Debt is subject, or (b) amend
any provision in any document relating to the Subordinated Debt other than as
may be expressly permitted pursuant to the terms of any applicable Subordination
Agreement to which such Subordinated Debt is subject.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; (i) fail, or permit any ERISA Affiliate to fail, to meet “minimum
funding standards” (as defined in Section 412 of the Internal Revenue Code or
Section 302 of ERISA), whether or not

 

16



--------------------------------------------------------------------------------

waived, (ii) permit (with respect to Borrower, any Subsidiary of Borrower or any
ERISA Affiliate) a “reportable event” as defined in Section 4043(c) of ERISA (or
the regulations issued thereunder) (other than an event for which the 30-day
notice requirement is waived) to occur, (iii) engage in any “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Internal Revenue Code that could result in liability in excess of $150,000 in
the aggregate or that could reasonably be expected to result in a Material
Adverse Change; (iv) fail to comply with the Federal Fair Labor Standards Act
that could result in liability in excess of $150,000 in the aggregate or that
could reasonably be expected to result in a Material Adverse Change; (v) permit
(with respect to Borrower, any Subsidiary of Borrower or any ERISA Affiliate)
the withdrawal from participation in any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, or (vi) incur, or permit any ERISA Affiliate to
incur, any liability under Title IV of ERISA with respect to the termination of
any employee pension benefit plan subject to the provisions of Title IV of ERISA
(other than with respect to any “standard termination” under Section 4041(b) of
ERISA).

7.11 Amendments to Organization Documents and Material Agreements. Amend, modify
or waive any provision of (a) any Material Agreement in a manner that is
materially adverse to Agent or any Lender, that pertains to restricting rights
to assign or grant a security interest in such Material Agreement, or that could
or could reasonably be expected to result in a Material Adverse Change, or
(b) any Organizational Document (other than a change in registered agents, or a
change that could not adversely affect the rights of Agent or Lenders hereunder,
but, for the avoidance of doubt, under no circumstances a change of its name,
type of organization or jurisdiction of organization), in each case, without the
prior written consent of Agent. Borrower shall provide notice, and upon request
copies, to Agent of all amendments, waivers and modifications of any Material
Agreement or Organizational Documents.

7.12 Compliance with Anti-Terrorism Laws. Directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists. Borrower shall immediately notify Agent if Borrower
has knowledge that Borrower or any Subsidiary or Affiliate is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws.

8 LIFE SCIENCES PROVISIONS ; SBIC RELATED PROVISIONS

8.1 Life Sciences Covenants.

(a) As used in this Agreement, the following terms have the following meanings:

“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

 

17



--------------------------------------------------------------------------------

“Material Intangible Property” means all of Borrower’s Intellectual Property and
license or sublicense agreements or other agreements with respect to rights in
Intellectual Property that are material to the condition (financial or other),
business or operations of Borrower.

“Permitted License” means (a) any non-exclusive license of patent rights of
Borrower or its Subsidiaries granted to third parties in the Ordinary Course of
Business and that does not result in a legal transfer of title to the licensed
property, (b) any exclusive license of patent rights of Borrower or its
Subsidiaries that does not result in a legal transfer of title to the licensed
property and is exclusive solely as to discrete geographical areas outside of
the United States, and in each of (a) and (b) is for fair value consideration
and (c) the Existing Sublicense.

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on the Products Schedule (as updated from time to time in
accordance with Section 8.1(d)); provided, however, that if Borrower shall fail
to comply with the obligations under Section 8.1(d) to give notice to Agent and
update the Products Schedule prior to manufacturing, selling, developing,
testing or marketing any new Product, any such improperly undisclosed Product
shall be deemed to be included in this definition.

“Registered Intellectual Property” means any registered patent, registered
trademark or servicemark, registered copyright, registered mask work, or any
pending application for any of the foregoing.

(b) Notwithstanding the terms of Section 7.1 of this Agreement to the contrary,
Borrower shall be permitted to make Transfers in the form of Permitted Licenses.

(c) Borrower represents and warrants as follows at all times unless expressly
provided below:

(i) Intellectual Property and License Agreements. A list of all of Intellectual
Property of each Credit Party and all license agreements, sublicenses, or other
rights of any Credit Party to use Intellectual Property (including all in-bound
license agreements, but excluding over-the-counter software that is commercially
available to the public), as of the Closing Date and, as updated pursuant to
Section 8.1(d), is set forth on the Intangible Assets Schedule, which indicates,
for each item of property: (A) the name of the Credit Party owning such
Intellectual Property or licensee to such license agreement; (B) the Credit
Party’s identifier for such property (i.e., name of patent, license, etc.),
(C) whether such property is Intellectual Property (or application therefor)
owned by a Credit Party or is property to which a Credit Party has rights
pursuant to a license agreement, and (D) the expiration date of such
Intellectual Property or license agreement. In the case of any Material
Intangible Property that is a license agreement, the Intangible Assets Schedule
further indicates, for each: (1) the name and address of the licensor, (2) the
name and date of the agreement pursuant to which such item of Material
Intangible Property is licensed, (3) whether or not such license agreement
grants an exclusive license to a Credit Party, (4) whether there are any
purported restrictions in such license agreement as to the ability of a Credit
Party to grant a security interest in and/or to transfer any of its rights as a
licensee under such license agreement, and (5) whether a default under or
termination of such license agreement could interfere with Agent’s right to sell
or assign such license or any other Collateral. Except for Permitted Licenses
noted on the Intangible Assets Schedule, each Credit Party is the sole owner of
its Intellectual Property, free and clear of any Liens (other than Permitted
Liens). Each Patent is valid and enforceable and no part of the Material
Intangible Property has been judged invalid or unenforceable, in whole or in
part, and to the best of Borrower’s knowledge, no claim has been made that any
part of the Intellectual Property violates the rights of any third party.

(ii) Regulatory Status.

(A) All Products and all Required Permits are listed on the Products Schedule
and Required Permits Schedule (as updated from time to time pursuant to
Section 8.1(d)), and Borrower has delivered to Agent a copy of all Required
Permits requested by Agent as of the date hereof or to the extent requested by
Agent pursuant to Section 8.1(d).

(B) Without limiting the generality of Section 8.1 above, with respect to any
Product being tested or manufactured, Borrower and its Subsidiaries have
received, and such Product is the subject of, all Required Permits needed in
connection with the testing or manufacture of such Product as such testing or
manufacturing is currently being conducted by or on behalf of Borrower, and
Borrower and its Subsidiaries have not received any notice from

 

18



--------------------------------------------------------------------------------

any applicable Governmental Authority, specifically including the FDA, that such
Governmental Authority is conducting an investigation or review of
(1) Borrower’s or such Subsidiary’s manufacturing facilities and processes for
such Product which have disclosed any material deficiencies or violations of
Laws and/or the Required Permits related to the manufacture of such Product, or
(2) any such Required Permit or that any such Required Permit has been revoked
or withdrawn, nor has any such Governmental Authority issued any order or
recommendation stating that the development, testing and/or manufacturing of
such Product should cease.

(C) Without limiting the generality of Section 8.1 above, with respect to any
Product marketed or sold by Borrower or its Subsidiaries, Borrower and its
Subsidiaries have received, and such Product is the subject of, all Required
Permits needed in connection with the marketing and sales of such Product as
currently being marketed or sold by Borrower or its Subsidiaries, and Borrower
and its Subsidiaries have not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace.

(D) Without limiting the generality of Section 8.1 above, (i) there have been no
adverse clinical test results which have or could reasonably be expected to
result in a Material Adverse Change, and (ii) there have been no Product recalls
or voluntary Product withdrawals from any market.

(E) On the Closing Date and the date of each Credit Extension, Borrower and its
Subsidiaries have not experienced any significant failures in its manufacturing
of any Product such that the amount of such Product successfully manufactured by
Borrower or its Subsidiaries in accordance with all specifications thereof and
the required payments related thereto in any month shall decrease significantly
with respect to the quantities of such Product produced in the prior month.

(d) Borrower covenants and agrees as follows:

(i) [reserved]

(ii) Borrower shall own, or be licensed to use or otherwise have the right to
use, all Material Intangible Property. All Material Intangible Property of
Borrower is and shall be fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filings or issuances, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Change. Borrower shall
not become a party to, nor become bound by, any material license or other
agreement with respect to which Borrower is the licensee that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or other property. Borrower shall at all
times conduct its business without infringement or claim of infringement of any
Intellectual Property rights of others. Borrower shall do the following, to the
extent it determines, in the exercise of its reasonable business judgment, that
it is prudent to do so: (A) protect, defend and maintain the validity and
enforceability of its Material Intangible Property; (B) promptly advise Agent in
writing of material infringements of its Material Intangible Property; and
(C) not allow, without Agent’s prior written consent, any Material Intangible
Property to be abandoned, invalidated, forfeited or dedicated to the public or
to become unenforceable. If Borrower (1) obtains any patent, registered
trademark or servicemark, registered copyright, registered mask work, or any
pending application for any of the foregoing, whether as owner, licensee or
otherwise, or (2) applies for any patent or the registration of any trademark or
servicemark, then Borrower shall concurrently provide written notice thereof to
Agent and shall execute such documents and take such other actions as Agent
shall request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Agent, for the ratable
benefit of Lenders, in the IP Proceeds (as defined in Exhibit A) pertaining
thereto. Borrower shall promptly provide to Agent copies of all applications
that it files for patents or for the registration of trademarks, servicemarks,
copyrights or mask works.

(iii) In connection with the development, testing, manufacture, marketing or
sale of each and any Product by a Credit Party, such Credit Party shall comply
fully and completely in all respects with all Required Permits at all times
issued by any Governmental Authority the noncompliance with which could have a
Material Adverse Change, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by such
Credit Party as such activities are at any such time being conducted by such
Credit Party.

 

19



--------------------------------------------------------------------------------

(iv) Within ten (10) days of (A) acquiring and/or developing any new Registered
Intellectual Property, or (B) entering or becoming bound by any additional
license or sublicense agreement or other agreement with respect to rights in
Intellectual Property (other than over-the-counter software that is commercially
available to the public), deliver to Agent an updated Intangible Assets Schedule
reflecting same, and upon any other material change in Borrower’s Material
Intangible Property from that listed on the Intangible Assets Schedule. Borrower
shall take such commercially reasonable steps as Agent reasonably requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (x) all licenses or agreements (except for the Existing Licenses)
to be deemed “Collateral” and for Agent to have a security interest in it that
might otherwise be restricted or prohibited by Law or by the terms of any such
license or agreement, whether now existing or entered into in the future, and
(y) Agent to have the ability in the event of a liquidation of any Collateral to
dispose of such Collateral in accordance with Agent’s rights and remedies under
this Agreement and the other Financing Documents.

(v) If, after the Closing Date, Borrower determines to manufacture, sell,
develop, test or market any new Product, Borrower shall give prior written
notice to Agent of such determination (which shall include a brief description
of such Product, plus a list of all Required Permits relating to such new
Product (and a copy of such Required Permits if requested by Agent) and/or
Borrower’s manufacture, sale, development, testing or marketing thereof issued
or outstanding as of the date of such notice), along with a copy of an updated
Intangible Assets Schedule, Products Schedule and Required Permits Schedule;
provided, however, that if Borrower shall at any time obtain any new or
additional Required Permits from the FDA, DEA, or parallel state or local
authorities, or foreign counterparts of the FDA, DEA, or parallel state or local
authorities, with respect to any Product which has previously been disclosed to
Agent, Borrower shall promptly give written notice to Agent of such new or
additional Required Permits (along with a copy thereof if requested by Agent).

(e) In addition to the events listed in Article 10, any one of the following
shall also constitute an Event of Default under this Agreement: (i) an order by
FDA or similar Governmental Authority requiring the withdrawal of any Product or
Product category from the market or to enjoin Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries from manufacturing, marketing,
selling or distributing any Product or Product category and such order could
reasonably be expected to result in a Material Adverse Change, (ii) the
institution of any action or proceeding by any DEA, FDA, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Required Permit held by Borrower, its Subsidiaries or any representative of
Borrower or its Subsidiaries, which, in each case, could reasonably be expected
to result in Material Adverse Change, (iii) the commencement of any enforcement
action against Borrower, its Subsidiaries or any representative of Borrower or
its Subsidiaries (with respect to the business of Borrower or its Subsidiaries)
by DEA, FDA, or any other Governmental Authority, which reasonably could be
expected to result in a Material Adverse Change, (iv) the recall of any Products
from the market, the voluntary withdrawal of any Products from the market, or
actions to discontinue the sale of any Products, which could reasonably be
expected to result in a Material Adverse Change, or (v) the occurrence of
adverse test results in connection with a Product which could reasonably be
expected to result in Material Adverse Change.

8.2 SBIC Related Provisions.

(a) SBIC Acknowledgement. Borrower acknowledges that Agent, and any Lender with
the word “SBIC” in its name, is a Federal licensee under the Small Business
Investment Act of 1958, as amended (“SBA Act”). The term “SBA” as used herein
means the U.S. Small Business Administration.

(b) As a condition to any Credit Extension, Borrower shall, upon request of
Agent or any Lender, complete and deliver to Agent and such Lender SBA Forms
480, 652 and 1031, the SBA Economic Impact Assessment. Any information provided
by the Borrower to Agent or any Lender on each such form is and will be true,
accurate and complete in all material respects.

(c) Within forty-five (45) days after the end of each fiscal year of Borrower,
and at such other times as Agent or any Lender may reasonably request to the
extent related to SBA regulations, Borrower shall provide to Agent and such
Lender such forms and financial and other information with respect to any
business or financial condition of Borrower or any of its Subsidiaries required
by the SBA, including, but not limited to (i) forms and information with respect
to Agent’s or any Lender’s reporting requirements under SBA Form 468,
(ii) information regarding the full-time equivalent jobs created or retained in
connection with any Lender’s investment in Borrower, the impact of the financing
on Borrower’s business in terms of revenues and profits and on taxes paid by
Borrower and its employees, and (iii) a list of holders of the Obligations.

 

20



--------------------------------------------------------------------------------

(d) Upon request of Agent or any Lender, the Borrower shall promptly (and in any
event within twenty (20) days of such request) furnish to Agent and such Lender
all information as Agent or any Lender may reasonably request, to the extent
reasonably available to the Borrower, in order for Agent or any Lender to comply
with the requirements of 13 C.F.R. Section 107.620 or to prepare or file SBA
Form 468 and any other information requested or required by the SBA or any other
similar Governmental Authority asserting jurisdiction over Agent or such Lender.
Each Borrower shall afford to Agent and such Lender and examiners of the SBA
reasonable access, during normal business hours and with prior reasonable
notice, to the books, records and properties of such Borrower for the purpose of
verifying the certifications made in accordance with 13 C.F.R. Section 107.610
and for all other purposes required by the SBA.

(e) No Borrower presently engages in, and it will not hereafter engage in, any
activities, and no Borrower will use directly or indirectly, the proceeds from
the Credit Extensions made on the Closing Date or otherwise pursuant to the
Financing Documents, for any purpose for which a small business investment
company is prohibited from using funds by the SBA Act and the regulations
thereunder, including 13 C.F.R. Section 107.720. For a period of twelve
(12) months following the Closing Date, no Borrower shall knowingly cause the
nature of its business activity to change if such change would render such
Borrower ineligible for financing pursuant to 13 C.F.R. Section 107.720. So long
as any Obligations are owing to Agent or any Lender under the Financing
Documents, the Borrower will at all times comply with all non-discrimination
requirements applicable to the Borrower under federal law.

9 RESERVED

10 EVENTS OF DEFAULT

10.1 Events of Default. The occurrence of any of the following conditions and/or
events, whether voluntary or involuntary, by operation of law or otherwise,
shall constitute an “Event of Default” and Credit Parties shall thereupon be in
default under this Agreement and each of the other Financing Documents:

(a) Borrower fails to (i) make any payment of principal or interest on any
Credit Extension on its due date, or (ii) pay any other Obligations within three
(3) Business Days after such Obligations are due and payable (which three
(3) Business Day grace period shall not apply to payments due on the Maturity
Date or the date of acceleration pursuant to Section 10.2 hereof);

(b) Any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within ten
(10) days after the earlier of (i) the date of receipt by any Borrower of notice
from Agent or Required Lenders of such default, or (ii) the date an officer of
such Credit Party becomes aware, or through the exercise of reasonable diligence
should have become aware, of such default; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty
(30) total days from the date such ten (10) day period ends) to attempt to cure
such default, and within such reasonable time period the failure to cure the
default shall not be deemed an Event of Default (but no Credit Extensions shall
be made during such cure period). For the avoidance of doubt, grace periods
provided under this Section shall not apply to covenants set forth in subsection
(c) below;

(c) Any Credit Party: (i) defaults in the performance of or compliance with any
term contained in Section 6.4, 6.5, 6.6, 6.8 or 6.10 or Article 7 or Article 8;
or (ii) fails to perform or observe any term, covenant or agreement contained in
Section 6.2 and such default shall continue unremedied for a period of three
(3) Business Days.

 

21



--------------------------------------------------------------------------------

(d) Any representation, warranty, certification or statement made by any Credit
Party, or any other Person acting for or on behalf of a Credit Party (i) in any
Financing Document or in any certificate, financial statement or other document
delivered pursuant to any Financing Document or (ii) to induce Agent and/or
Lenders to enter into this Agreement or any Financing Document is incorrect in
any respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);

(e) (i) any Credit Party defaults under or breaches any Material Agreement if
the effect of such default or breach (after any applicable grace period
contained therein) is to give rise to the ability of a third party or the
parties thereto to terminate such Material Agreement, or a Material Agreement
shall be terminated by a third party or parties party thereto prior to the
expiration thereof, or there is a loss of a material right of a Credit Party
under any Material Agreement to which it is a party, in each case which could
reasonably be expected to result in a Material Adverse Change, (ii) (A) any
Credit Party fails to make (after any applicable grace period) any payment when
due (whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness (other than the
Obligations) of such Credit Party or such Subsidiary having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Two Hundred Fifty Thousand Dollars ($250,000)
(“Material Indebtedness”), (B) any other event shall occur or condition shall
exist under any contractual obligation relating to any such Material
Indebtedness, if the effect of such event or condition (after any applicable
grace or notice period contained therein) is to accelerate, or to permit the
acceleration of (without regard to any subordination terms with respect
thereto), the maturity of such Material Indebtedness or (C) any such Material
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof, (iii) any
Credit Party defaults (beyond any applicable grace period) under any obligation
for payments due or otherwise under any lease agreement for such Credit Party’s
principal place of business or any place of business that meets the criteria for
the requirement of an Access Agreement under Section 7.2 or for which an Access
Agreement exists or was required to be delivered which default is not cured or
resolved, (iv) the occurrence of any breach or default under any terms or
provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations, or
the occurrence of any event requiring the prepayment of any Subordinated Debt,
or the delivery of any notice with respect to any Subordinated Debt, or (v) any
Borrower makes any payment on account of any Indebtedness that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(f) (i) any Credit Party shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally, shall make
a general assignment for the benefit of creditors, or shall cease doing business
as a going concern, (ii) any proceeding shall be instituted by or against any
Credit Party seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Credit
Party, either such proceedings shall remain undismissed or unstayed for a period
of thirty (30) days or more or any action sought in such proceedings shall occur
or (iii) any Credit Party shall take any corporate or similar action or any
other action to authorize any action described in clause (i) or (ii) above;

(g) (i) The service of process seeking to attach, execute or levy upon, seize or
confiscate any Collateral Account, any Material Intellectual Property, or any
funds of any Credit Party on deposit with Agent, any Lender or any Affiliate of
Agent or any Lender, or (ii) a notice of lien, levy, or assessment is filed
against any assets of a Credit Party by any government agency, and the same
under subclauses (i) and (ii) hereof are not discharged or stayed (whether
through the posting of a bond or otherwise) prior to the earlier to occur of
twenty (20) days after the occurrence thereof or such action becoming effective;

 

22



--------------------------------------------------------------------------------

(h) (i) any court order enjoins, restrains, or prevents Borrower from conducting
any material part of its business, (ii) the institution by any Governmental
Authority of criminal proceedings against any Credit Party, or (iii) one or more
judgments or orders for the payment of money (not paid or fully covered by
insurance and as to which the relevant insurance company has acknowledged
coverage in writing) aggregating in excess of $400,000 shall be rendered against
any or all Credit Parties and either (A) enforcement proceedings shall have been
commenced by any creditor upon any such judgments or orders, or (B) there shall
be any period of ten (10) consecutive days during which a stay of enforcement of
any such judgments or orders, by reason of a pending appeal, bond or otherwise,
shall not be in effect;

(i) any Lien created by any of the Financing Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert; any material provision of any Financing
Document shall fail to be valid and binding on, or enforceable against, a Credit
Party, or any Credit Party shall so assert;

(j) (i) A Change in Control occurs or (ii) any Credit Party or direct or
indirect equity owner in a Credit Party shall enter into agreement which
contemplates a Change in Control unless, in the case of either (i) or (ii) such
Change in Control involves or such agreement provides, as a condition precedent
to the consummation of such agreement, for either (x) the indefeasible payment
in full in cash of all Obligations or (y) the consent of Agent and Lenders;

(k) Any Required Permit shall have been revoked, rescinded, suspended, modified
in a materially adverse manner or not renewed for a full term, and such decision
or such revocation, rescission, suspension, modification or non-renewal has, or
could reasonably be expected to have, a Material Adverse Change, or, in the case
of a Material Required Permit, such revocation, rescission, suspension,
modification, or non-renewal adversely affects the legal qualifications of any
Credit Party to hold such Material Required Permit in any applicable
jurisdiction and such revocation, rescission, suspension, modification or
non-renewal could reasonably be expected to materially affect the status of or
legal qualifications of any Credit Party to hold any Material Required Permit in
any other jurisdiction;

(l) If any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange (other than as a result of transaction
voluntarily undertaken by Borrower to become a privately-held not
publicly-traded entity);

(m) The occurrence of any fact, event or circumstance that could reasonably be
expected to result in a Material Adverse Change; or

(n) an Event of Default described in Section 8.1(e) hereof shall have occurred
and be continuing.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

10.2 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, Agent
may, and at the written direction of any Lender shall, without notice or demand,
do any or all of the following: (i) deliver notice of the Event of Default to
Borrower, (ii) by notice to any Borrower declare all Obligations immediately due
and payable (but if an Event of Default described in Section 10.1(f) occurs all
Obligations shall be immediately due and payable without any action by Agent or
the Lenders), or (iii) by notice to any Borrower suspend or terminate the
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other Financing Document
(but if an Event of Default described in Section 10.1(f) occurs all obligations,
if any, of the Lenders to advance money or extend credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Agent
and/or the Lenders shall be immediately terminated without any action by Agent
or the Lenders).

 

23



--------------------------------------------------------------------------------

(b) Without limiting the rights of Agent and Lenders set forth in
Section 10.2(a) above, upon the occurrence and during the continuance of an
Event of Default, Agent shall have the right, without notice or demand, to do
any or all of the following:

(i) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, and foreclose upon and/or sell, lease or liquidate, the
Collateral, in whole or in part;

(ii) apply to the Obligations (A) any balances and deposits of any Credit Party
that Agent or any Lender or any Affiliate of Agent or a Lender holds or
controls, or (B) any amount held or controlled by Agent or any Lender or any
Affiliate of Agent or a Lender owing to or for the credit or the account of any
Credit Party;

(iii) settle, compromise or adjust and grant releases with respect to disputes
and claims directly with Account Debtors for amounts on terms and in any order
that Agent considers advisable, notify any Person owing any Credit Party money
of Agent’s security interest in such funds, and verify the amount of such
Account;

(iv) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates. Agent may also render any or all of the Collateral unusable at a
Credit Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

(v) pay, purchase, contest, or compromise any Lien which appears to be prior or
superior to its security interest and pay all expenses incurred;

(vi) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge, for
the limited purpose described in this clause (vi) and for so long as may be
required therefor, Borrower’s labels, patents, copyrights, mask works, rights of
use of any name, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any similar property as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral (and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof) and, in connection with Agent’s exercise of its
rights under this Article 10, Borrower’s rights under all licenses and all
franchise agreements shall be deemed to inure to Agent for the benefit of the
Lenders;

(vii) place a “hold” on any account maintained with Agent or the Lenders or any
Affiliate of Agent or a Lender (other than the accounts excluded from the
requirement of perfection and control as more particularly described in
Section 6.6 hereof) and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;

(viii) demand and receive possession of the Books of Borrower and the other
Credit Parties; and

(ix) exercise all other rights and remedies available to Agent under the
Financing Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

10.3 Notices. Any notice that Agent is required to give to a Credit Party under
the UCC of the time and place of any public sale or the time after which any
private sale or other intended disposition of the Collateral is to be made shall
be deemed to constitute reasonable notice if such notice is given in accordance
with this Agreement at least ten (10) days prior to such action.

10.4 Protective Payments. If any Credit Party fails to pay or perform any
covenant or obligation under this Agreement or any other Financing Document,
Agent may pay or perform such covenant or obligation, and all amounts so paid by
Agent are Protective Advances and immediately due and payable, bearing interest
at the then highest applicable rate for the Credit Facilities hereunder, and
secured by the Collateral. No such payments or performance by Agent shall be
construed as an agreement to make similar payments or performance in the future
or constitute Agent’s waiver of any Event of Default.

 

24



--------------------------------------------------------------------------------

10.5 Liability for Collateral No Waiver; Remedies Cumulative. So long as Agent
and the Lenders comply with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Agent
and the Lenders, Agent and the Lenders shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral. Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Financing Document shall not waive, affect, or diminish
any right of Agent thereafter to demand strict performance and compliance
herewith or therewith. No waiver hereunder shall be effective unless signed by
Agent and then is only effective for the specific instance and purpose for which
it is given. Agent’s rights and remedies under this Agreement and the other
Financing Documents are cumulative. Agent has all rights and remedies provided
under the Code, by Law, or in equity. Agent’s exercise of one right or remedy is
not an election, and Agent’s waiver of any Event of Default is not a continuing
waiver. Agent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

10.6 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (i) Borrower, for itself and the other
Credit Parties, irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower and the Credit Parties on the one hand and Agent and Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(ii) unless the Agent and the Lenders shall agree otherwise, the proceeds of any
sale of, or other realization upon all or any part of the Collateral shall be
applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of the Credit Parties owing to
Agent or any Lender under the Financing Documents. Borrower shall remain fully
liable for any deficiency. Any balance remaining shall be delivered to Borrower
or to whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct. Unless the Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

10.7 Waivers.

(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives: (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents and hereby
ratifies and confirms whatever Agent or Lenders may do in this regard; (ii) all
rights to notice and a hearing prior to Agent’s or any Lender’s entry upon the
premises of a Borrower, the taking possession or control of, or to Agent’s or
any Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws. Each Borrower acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Financing Documents and the transactions evidenced hereby and thereby.

(b) Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder; and
(iii) to the fullest extent permitted by law, expressly waives the benefit of
any statute or rule of law or equity now provided, or which may hereafter be
provided, which would produce a result contrary to or in conflict with the
foregoing.

 

25



--------------------------------------------------------------------------------

(c) To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Credit Facilities or to any subsequent disbursement of Credit Extensions,
such acquiescence shall not be deemed to constitute a waiver by Agent or any
Lender of such requirements with respect to any future Credit Extensions and
Agent may at any time after such acquiescence require Borrower to comply with
all such requirements. Any forbearance by Agent or a Lender in exercising any
right or remedy under any of the Financing Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Credit Facilities, shall not be a waiver of or preclude the exercise of any
right or remedy nor shall it serve as a novation of the Financing Documents or
as a reinstatement of the Obligations or a waiver of such right of acceleration
or the right to insist upon strict compliance of the terms of the Financing
Documents. Agent’s or any Lender’s acceptance of payment of any sum secured by
any of the Financing Documents after the due date of such payment shall not be a
waiver of Agent’s and such Lender’s right to either require prompt payment when
due of all other sums so secured or to declare a default for failure to make
prompt payment. The procurement of insurance or the payment of taxes or other
Liens or charges by Agent as the result of an Event of Default shall not be a
waiver of Agent’s right to accelerate the maturity of the Obligations, nor shall
Agent’s receipt of any condemnation awards, insurance proceeds, or damages under
this Agreement operate to cure or waive any Credit Party’s default in payment of
sums secured by any of the Financing Documents.

(d) Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrower and the Financing
Documents and other security instruments or agreements securing the Obligations
have been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrower’s obligations under the Financing Documents.

(e) Neither Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations. Nothing contained herein or
in any other Financing Document shall be construed as requiring Agent or any
Lender to resort to any part of the Collateral for the satisfaction of any of
Borrower’s obligations under the Financing Documents in preference or priority
to any other Collateral, and Agent may seek satisfaction out of all of the
Collateral or any part thereof, in its absolute discretion in respect of
Borrower’s obligations under the Financing Documents. To the fullest extent
permitted by law, each Borrower, for itself and its successors and assigns,
waives in the event of foreclosure of any or all of the Collateral any equitable
right otherwise available to any Credit Party which would require the separate
sale of any of the Collateral or require Agent or Lenders to exhaust their
remedies against any part of the Collateral before proceeding against any other
part of the Collateral; and further in the event of such foreclosure each
Borrower does hereby expressly consent to and authorize, at the option of Agent,
the foreclosure and sale either separately or together of each part of the
Collateral.

10.8 Injunctive Relief. The parties acknowledge and agree that, in the event of
a breach or threatened breach of any Credit Party’s obligations under any
Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section 10.8 as if this Section 10.8 were a part of each Financing Document
executed by such Credit Party.

 

26



--------------------------------------------------------------------------------

11 NOTICES

All notices, consents, requests, approvals, demands, or other communications
(collectively, “Communication”) by any party to this Agreement or any other
Financing Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission, if transmitted on a Business Day; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Any of Agent, Lender or
Borrower may change its mailing or electronic mail address or facsimile number
by giving the other party written notice thereof in accordance with the terms of
this Article 11.

If to Borrower:

ZS Pharma, Inc.

508 Wrangler Drive, Suite 100

Coppell, TX 75019

Attention: Chief Financial Officer, Todd Creech

Fax: (972) 393-1586

E-Mail: tcreech@zspharma.com

If to Agent or Lenders:

MidCap Financial SBIC, LP

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: Portfolio Management- Life Sciences

Fax: (301) 941-1450

E-Mail: lviera@midcapfinancial.com

with a copy to:

MC Serviceco, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: General Counsel

Fax: (301) 941-1450

E-Mail: legalnotices@midcapfinancial.com

12 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

12.1 THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER FINANCING
DOCUMENT, AND THE RIGHTS, REMEDIES AND OBLIGATIONS OF THE PARTIES HERETO AND
THERETO, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
AGREEMENT OR SUCH FINANCING DOCUMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR
THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES AND
ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. NOTWITHSTANDING THE
FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. BORROWER HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN
SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,

 

27



--------------------------------------------------------------------------------

COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN ARTICLE 11 OF THIS AGREEMENT
AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER TO OCCUR OF
BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAIL, PROPER POSTAGE PREPAID.

12.2 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND
LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER FINANCING DOCUMENTS OR
ANY TRANSACTION CONTEMPLATED HEREBY, INCLUDING CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO
ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12.3 Borrower, Agent and each Lender agree that each Credit Extension (including
those made on the Closing Date) shall be deemed to be made in, and the
transactions contemplated hereunder and in any other Financing Document shall be
deemed to have been performed in, the State of Maryland.

13 GENERAL PROVISIONS

13.1 Successors and Assigns.

(a) This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
obligations under it without Agent’s prior written consent (which may be granted
or withheld in Agent’s discretion). Any Lender may at any time assign to one or
more Eligible Assignees all or any portion of such Lender’s Applicable
Commitment and/or Credit Extensions, together with all related obligations of
such Lender hereunder, and Lender shall provide prompt written notice thereof to
Borrower, which notice shall include the name of the Eligible Assignee and a
description of the amount of such Lender’s Applicable Commitment and/or Credit
Extensions being assigned to such Eligible Assignee. Borrower and Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned until Agent shall have received and accepted an
effective assignment agreement in form and substance acceptable to Agent,
executed, delivered and fully completed by the applicable parties thereto, and
shall have received such other information regarding such Eligible Assignee as
Agent reasonably shall require. Notwithstanding anything set forth in this
Agreement to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. If
requested by Agent, Borrower agrees to (i) execute any documents reasonably
required to effectuate and acknowledge each assignment of an Applicable
Commitment or Credit Extension to an assignee hereunder, (ii) make Borrower’s
management available to meet with Agent and prospective participants and
assignees (capable of becoming an Eligible Assignee in the reasonable discretion
of Agent or any Lender) of Applicable Commitments or Credit Extensions and
(iii) assist Agent or the Lenders in the preparation of information relating to
the financial affairs of Borrower as any prospective participant or assignee of
an Applicable Commitment or Credit Extension reasonably may request.

(b) From and after the date on which the conditions described above have been
met, (i) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such assignment agreement, shall have the rights and
obligations of a Lender hereunder, and (ii) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination). Upon the request of the
Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an
effective assignment agreement, each Borrower shall execute and deliver to Agent
for delivery to the Eligible Assignee (and, as applicable, the assigning Lender)
secured notes in the aggregate principal amount of the Eligible Assignee’s
Credit Extensions or Applicable Commitments (and, as applicable, secured
promissory notes in the principal amount of that portion of the principal amount
of the Credit Extensions or Applicable Commitments retained by the assigning
Lender).

 

28



--------------------------------------------------------------------------------

(c) Agent, acting solely for this purpose as a non-fiduciary agent of Borrower,
shall maintain at its offices located in Bethesda, Maryland a copy of each
assignment agreement delivered to it and a Register for the recordation of the
names and addresses of each Lender, and the commitments of, and principal amount
(and stated interest) of the Credit Extensions owing to, such Lender pursuant to
the terms hereof (the “Register”). The entries in such Register shall be
conclusive (absent manifest error), and Borrower, Agent and Lenders may treat
each Person whose name is recorded therein pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such Register shall be available for inspection by Borrower and
any Lender, at any reasonable time upon reasonable prior notice to Agent. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Obligations (each, a
“Participant Register”). The entries in the Participant Registers shall be
conclusive (absent manifest error). Each Participant Register shall be available
for inspection by Borrower and the Agent at any reasonable time upon reasonable
prior notice to the applicable Lender; provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person (including Borrower) except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Credit Extensions (including any Secured Promissory Notes evidencing such Credit
Extensions) are intended to be registered obligations, the right, title and
interest of the Lenders and their assignees in and to such Credit Extensions
shall be transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Agreement
shall be construed so that the Credit Extensions are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code of 1986 as amended and Section 5f.103-1(c) of the
United States Treasury Regulations.

(e) Notwithstanding anything to the contrary contained in this Agreement, a
participant shall not be entitled to receive any greater payment under Section
2.6(h) than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, except to the extent such
entitlement to receive a greater payments results from a change in Law that
occurs after the participant acquired the applicable participation. A
participant shall not be entitled to the benefits of Section 2.6(h) unless
Borrower is notified of the participation sold to such participant and such
participant agrees, for the benefit of Borrower, to comply with Section 2.6(h)
as though it were a Lender.

13.2 Indemnification.

(a) Borrower hereby agrees to promptly pay (i) all reasonable, out-of-pocket
costs and expenses of Agent (including, without limitation, the reasonable,
out-of-pocket costs and expenses and reasonable out-of-pocket fees of counsel
to, and independent appraisers and consultants retained by Agent) in connection
with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the transactions contemplated by the
Financing Documents, in connection with the performance by Agent of its rights
and remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Financing Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Financing Document, and (C) any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Financing
Documents; and (iv) all costs and expenses incurred by Agent or Lenders in
connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,

 

29



--------------------------------------------------------------------------------

insolvency and other enforcement proceedings under any and all Financing
Documents, whether or not Agent or Lenders are a party thereto. Notwithstanding
anything to the contrary in this Section 13.2(a), this Section 13.2(a) shall not
apply with respect to Taxes other than any Taxes that represent costs and
expenses arising from any non-Tax claim.

(b) Borrower hereby agrees to indemnify, pay and hold harmless Agent and Lenders
and the officers, directors, employees, trustees, agents, investment advisors,
collateral managers, servicers, and counsel of Agent and Lenders (collectively
called the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements of any kind or nature whatsoever (including the fees and
disbursements of counsel for such Indemnitee) in connection with any
investigative, response, remedial, administrative or judicial matter or
proceeding, whether or not such Indemnitee shall be designated a party thereto
and including any such proceeding initiated by or on behalf of a Credit Party,
and the reasonable out-of-pocket expenses of investigation by engineers,
environmental consultants and similar technical personnel and any commission,
fee or compensation claimed by any broker (other than any broker retained by
Agent or Lenders) asserting any right to payment for the transactions
contemplated hereby, which may be imposed on, incurred by or asserted against
such Indemnitee as a result of or in connection with the transactions
contemplated hereby and the use or intended use of the proceeds of the Credit
Facilities, except that Borrower shall have no obligation hereunder to an
Indemnitee with respect to any liability resulting from the gross negligence or
willful misconduct of such Indemnitee, as determined by a final non-appealable
judgment of a court of competent jurisdiction. To the extent that the
undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby, unless resulting from such
Indemnitee’s gross negligence or willful misconduct as determined by a final
non-appealable order of a court of competent jurisdiction. Notwithstanding
anything to the contrary in this Section 13.2(b), this Section 13.2(b) shall not
apply with respect to Taxes other than any Taxes that represent liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements arising from any non-Tax claim.

(c) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrower under this Section 13.2 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

13.3 Time of Essence. Time is of the essence for the payment and performance of
the Obligations in this Agreement.

13.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

13.5 Correction of Financing Documents. Agent and the Lenders may correct patent
errors and fill in any blanks in this Agreement and the other Financing
Documents consistent with the agreement of the parties.

13.6 Integration. This Agreement and the Financing Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Financing Documents merge into this Agreement and the Financing
Documents.

 

30



--------------------------------------------------------------------------------

13.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.
Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

13.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 13.2 to
indemnify each Lender and Agent shall survive until the statute of limitations
with respect to such claim or cause of action shall have run. All powers of
attorney and appointments of Agent or any Lender as Borrower’s attorney in fact
hereunder, and all of Agent’s and Lenders’ rights and powers in respect thereof,
are coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been fully repaid and
performed and Agent’s and the Lenders’ obligation to provide Credit Extensions
terminates.

13.9 Confidentiality. In handling any confidential information of Borrower, each
of the Lenders and Agent shall use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Financing Document and designated in writing by
any Credit Party as confidential, but disclosure of information may be made:
(a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to prospective
transferees or purchasers of any interest in the Credit Extensions, so long as
such transferees or purchasers are bound to such Lender or Agent by obligations
of confidentiality; (c) as required by Law, regulation, subpoena, order or other
legal, administrative, governmental or regulatory request; (d) to regulators or
as otherwise required in connection with an examination or audit, or to any
nationally recognized rating agency; (e) as Agent or any Lender considers
appropriate in exercising remedies under the Financing Documents; (f) to
financing sources that are advised of the confidential nature of such
information, are instructed to keep such information confidential and have
agreed to do so; (g) to third party service providers of the Lenders and/or
Agent so long as such service providers are bound to such Lender or Agent by
obligations of confidentiality; (h) to the extent necessary or customary for
inclusion in league table measurements; and (i) in connection with any
litigation or other proceeding to which such Lender or Agent or any of their
Affiliates is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Credit Parties or their Affiliates referring to a
Lender or Agent or any of their Affiliates. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Agent’s possession when disclosed to the Lenders and/or Agent, or becomes
part of the public domain after disclosure to the Lenders and/or Agent; or
(ii) is disclosed to the Lenders and/or Agent by a third party, if the Lenders
and/or Agent does not know that the third party is prohibited from disclosing
the information. Agent and/or Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Agent and/or Lenders, as
applicable, do not disclose Borrower’s identity or the identity of any Person
associated with Borrower unless otherwise permitted by this Agreement. The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement. The agreements provided under this Section 13.9 supersede all
prior agreements, understanding, representations, warranties, and negotiations
between the parties about the subject matter of this Section 13.9.

13.10 Right of Set-off. Borrower hereby grants to Agent and to each Lender, a
lien, security interest and right of set-off as security for all Obligations to
Agent and each Lender hereunder, whether now existing or hereafter arising upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Agent or the Lenders or any
entity under the control of Agent or the Lenders (including an Agent or Lender
Affiliate) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Agent
or the Lenders may set-off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13.11 Publicity. Borrower will not directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Agent or any Lender or any of their Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except as required
by applicable Law, subpoena or judicial or similar order, in which case Borrower
shall

 

31



--------------------------------------------------------------------------------

endeavor to give Agent prior written notice of such publication or other
disclosure, except as regards disclosures in public filings made in accordance
with applicable securities laws. Each Lender and Borrower hereby authorizes each
Lender to publish the name of such Lender and Borrower, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication. In addition, each Lender and Borrower agrees that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing Date.
With respect to any of the foregoing, such authorization shall be subject to
such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.

13.12 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

13.13 Approvals. Unless expressly provided herein to the contrary, any approval,
consent, waiver or satisfaction of Agent or Lenders with respect to any matter
that is the subject of this Agreement or the other Financing Documents may be
granted or withheld by Agent and Lenders in their sole and absolute discretion
and credit judgment.

13.14 Amendments; Required Lenders; Inter-Lender Matters.

(a) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document, no approval or consent hereunder or
thereunder, or any consent to any departure by Borrower herefrom or therefrom
(in each case, other than amendments, waivers, approvals or consents deemed
ministerial by Agent), shall in any event be effective unless the same shall be
in writing and signed by Borrower, Agent and Required Lenders. Except as set
forth in clause (b) below, all such amendments, modifications, terminations or
waivers requiring the consent of the “Lenders” shall require the written consent
of Required Lenders.

(b) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Financing Document shall, unless in writing and signed by
Agent and by each Lender directly affected thereby: (i) increase or decrease the
Applicable Commitment of any Lender (which shall be deemed to affect all
Lenders), (ii) reduce the principal of or rate of interest on any Obligation or
the amount of any fees payable hereunder, (iii) postpone the date fixed for or
waive any payment of principal of or interest on any Credit Extension, or any
fees or reimbursement obligation hereunder, (iv) release all or substantially
all of the Collateral, or consent to a transfer of any of the Intellectual
Property, in each case, except as otherwise expressly permitted in the Financing
Documents (which shall be deemed to affect all Lenders), (v) subordinate the
lien granted in favor of Agent securing the Obligations (which shall be deemed
to affect all Lenders, except as otherwise provided below), (vi) release a
Credit Party from, or consent to a Credit Party’s assignment or delegation of,
such Credit Party’s obligations hereunder and under the other Financing
Documents or any Guarantor from its guaranty of the Obligations (which shall be
deemed to affect all Lenders) or (vii) amend, modify, terminate or waive this
Section 13.14(b) or the definition of “Required Lenders” or “Pro Rata Share” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender. For purposes of the foregoing, no Lender shall be deemed affected by
(i) waiver of the imposition of the Default Rate or imposition of the Default
Rate to only a portion of the Obligations, (ii) waiver of the accrual of late
charges, (iii) waiver of any fee solely payable to Agent under the Financing
Documents, (iv) subordination of a lien granted in favor of Agent provided such
subordination is limited to equipment being financed by a third party providing
Permitted Indebtedness. Notwithstanding any provision in this Section 13.14 to
the contrary, no amendment, modification, termination or waiver affecting or
modifying the rights or obligations of Agent hereunder shall be effective unless
signed by Agent and Required Lenders. Any amendment, modification, supplement,
termination, waiver or consent pursuant to this Section shall apply equally to,
and shall be binding upon, all the Lenders and Agent.

 

32



--------------------------------------------------------------------------------

(c) Agent shall not grant its written consent to any deviation or departure by
Borrower or any Credit Party from the provisions of Article 7 without the prior
written consent of the Required Lenders. Required Lenders shall have the right
to direct Agent to take any action described in Section 10.2(b). Upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in Section 10.2 without the written consent of
Required Lenders following the occurrence of an “Exigent Circumstance” (as
defined below). All matters requiring the satisfaction or acceptance of Agent in
the definition of Subordinated Debt shall further require the satisfaction and
acceptance of each Required Lender. Any reference in this Agreement to an
allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise. As used in this
Section 13.14(c), “Exigent Circumstance” means any event or circumstance that,
in the reasonable judgment of Agent, imminently threatens the ability of Agent
to realize upon all or any material portion of the Collateral, such as, without
limitation, fraudulent removal, concealment, or abscondment thereof, destruction
or material waste thereof, or failure of Borrower after reasonable demand to
maintain or reinstate adequate casualty insurance coverage, or which, in the
judgment of Agent, could result in a material diminution in value of the
Collateral.

13.15 Borrower Liability. If there is more than one entity comprising Borrower,
then (a) any Borrower may, acting singly, request Credit Extensions hereunder,
(b) each Borrower hereby appoints the other as agent for the other for all
purposes hereunder, including with respect to requesting Credit Extensions
hereunder, (c) each Borrower shall be jointly and severally obligated to pay and
perform all obligations under the Financing Documents, including, but not
limited to, the obligation to repay all Credit Extensions made hereunder and all
other Obligations, regardless of which Borrower actually receives said Credit
Extensions, as if each Borrower directly received all Credit Extensions, and
(d) each Borrower waives (i) any suretyship defenses available to it under the
Code or any other applicable law, and (ii) any right to require the Lenders or
Agent to: (A) proceed against any Borrower or any other person; (B) proceed
against or exhaust any security; or (C) pursue any other remedy. The Lenders or
Agent may exercise or not exercise any right or remedy they have against any
Credit Party or any security (including the right to foreclose by judicial or
non-judicial sale) without affecting any other Credit Party’s liability or any
Lien against any other Credit Party’s assets. Notwithstanding any other
provision of this Agreement or other related document, until payment in full of
the Obligations and termination of the Applicable Commitments, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of the Lenders
and Agent under this Agreement) to seek contribution, indemnification or any
other form of reimbursement from any other Credit Party, or any other Person now
or hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by any Credit Party with respect to the Obligations in connection
with this Agreement or otherwise and all rights that it might have to benefit
from, or to participate in, any security for the Obligations as a result of any
payment made by a Credit Party with respect to the Obligations in connection
with this Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 13.15 shall
be null and void. If any payment is made to a Credit Party in contravention of
this Section 13.15, such Credit Party shall hold such payment in trust for the
Lenders and Agent and such payment shall be promptly delivered to Agent for
application to the Obligations, whether matured or unmatured.

13.16 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

13.17. USA PATRIOT Act Notification. Agent (for itself and not on behalf of any
Lender) and each Lender hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrower, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrower in
accordance with the USA PATRIOT Act.

 

33



--------------------------------------------------------------------------------

14 AGENT

14.1 Appointment and Authorization of Agent. Each Lender hereby irrevocably
appoints, designates and authorizes Agent to take such action on its behalf
under the provisions of this Agreement and each other Financing Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Financing Document, together with such
powers as are reasonably incidental thereto. The provisions of this Article 14
are solely for the benefit of Agent and Lenders and none of Credit Parties nor
any other Person shall have any rights as a third party beneficiary of any of
the provisions hereof. The duties of Agent shall be mechanical and
administrative in nature. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Financing Document, Agent shall not
have any duties or responsibilities, except those expressly set forth herein,
nor shall Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Financing Document or otherwise exist against Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Financing Documents with reference to Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive right and
authority (to the exclusion of the Lenders), and is hereby authorized, to
(a) act as collateral agent for Agent and each Lender for purposes of the
perfection of all liens created by the Financing Documents and all other
purposes stated therein, (b) manage, supervise and otherwise deal with the
Collateral, (c) take such other action as is necessary or desirable to maintain
the perfection and priority of the liens created or purported to be created by
the Financing Documents, (d) except as may be otherwise specified in any
Financing Document, exercise all remedies given to Agent and the other Lenders
with respect to the Collateral, whether under the Financing Documents,
applicable law or otherwise and (e) execute any amendment, consent or waiver
under the Financing Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Agent and the Lenders for purposes of the perfection of all liens
with respect to the Collateral, including any deposit account maintained by a
Credit Party with, and cash and cash equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

14.2 Successor Agent.

(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) fifty percent (50%) or more of the Credit
Extensions or Applicable Commitments then held by Agent (in its capacity as a
Lender), in each case without the consent of the Lenders or Borrower. Following
any such assignment, Agent shall give notice to the Lenders and Borrower. An
assignment by Agent pursuant to this subsection (a) shall not be deemed a
resignation by Agent for purposes of subsection (b) below.

(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrower. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrower and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this subsection (b).

(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection
(b) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this subsection (c)). The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring Agent’s resignation hereunder and under the other Financing
Documents, the provisions of this Article 14 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

 

34



--------------------------------------------------------------------------------

14.3 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Financing Document by or through its, or its Affiliates’,
agents, employees or attorneys-in-fact and shall be entitled to obtain and rely
upon the advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct. Any such Person to whom Agent
delegates a duty shall benefit from this Article 14 to the extent provided by
Agent.

14.4 Liability of Agent. Except as otherwise provided herein, no “Agent-Related
Person” (as defined below) shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Financing Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other
Financing Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Financing Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Financing Document, or for any failure of any Credit Party or any
other party to any Financing Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Financing Document, or to inspect the Collateral, other properties or
books or records of any Credit Party or any Affiliate thereof. The term
“Agent-Related Person” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents, advisors, auditors and attorneys-in-fact
of such Persons; provided, however, that no Agent-Related Person shall be an
Affiliate of Borrower.

14.5 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrower), independent
accountants and other experts selected by Agent. Agent shall be fully justified
in failing or refusing to take any action under any Financing Document (a) if
such action would, in the opinion of Agent, be contrary to law or any Financing
Document, (b) if such action would, in the opinion of Agent, expose Agent to any
potential liability under any law, statute or regulation or (c) if Agent shall
not first have received such advice or concurrence of all Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Financing Document in accordance with
a request or consent of all Lenders (or Required Lenders where authorized
herein) and such request and any action taken or failure to act pursuant thereto
shall be binding upon all the Lenders.

14.6 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default and/or Event of Default, unless Agent shall have
received written notice from a Lender or Borrower, describing such default or
Event of Default. Agent will notify the Lenders of its receipt of any such
notice. While an Event of Default has occurred and is continuing, Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Event of Default as Agent shall deem advisable or in the
best interest of the Lenders, including without limitation, satisfaction of
other security interests, liens or encumbrances on the Collateral not permitted
under the Financing Documents, payment of taxes on behalf of Borrower or any
other Credit Party, payments to landlords, warehouseman, bailees and other
Persons in possession of the Collateral and other actions to protect and
safeguard the Collateral, and actions with respect to insurance claims for
casualty events affecting a Credit Party and/or the Collateral.

14.7 Credit Decision; Disclosure of Information by Agent. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of Borrower or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Agent that it has, independently

 

35



--------------------------------------------------------------------------------

and without reliance upon any Agent-Related Person and based on such documents
and information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties, and all applicable
bank or other regulatory Laws relating to the transactions contemplated hereby,
and made its own decision to enter into this Agreement and to extend credit to
Borrower hereunder. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Financing Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by Agent herein, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Credit Party which may
come into the possession of any Agent-Related Person.

14.8 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, each Lender shall, severally and pro rata based on its
respective Pro Rata Share, indemnify upon demand each Agent-Related Person (to
the extent not reimbursed by or on behalf of Borrower and without limiting or
expanding the obligation of Borrower to do so pursuant to Section 13.2), and
hold harmless each Agent-Related Person from and against any and all Indemnified
Liabilities (which shall not include legal expenses of Agent incurred in
connection with the closing of the transactions contemplated by this Agreement)
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 14.8. Without limitation of the foregoing, each Lender shall, severally
and pro rata based on its respective Pro Rata Share, reimburse Agent upon demand
for its ratable share of any costs or out-of-pocket expenses (including
Protective Advances incurred after the closing of the transactions contemplated
by this Agreement) incurred by Agent (in its capacity as Agent, and not as a
Lender) in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Financing Document, or any
document contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrower and without limiting or
expanding the obligation of Borrower to do so pursuant to this Agreement or any
other Loan Document. The undertaking in this Section 14.8 shall survive the
payment in full of the Obligations, the termination of this Agreement and the
resignation of Agent.

14.9 Agent in its Individual Capacity. With respect to its Credit Extensions,
MidCap shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not Agent, and
the terms “Lender” and “Lenders” include MidCap in its individual capacity.
MidCap and its Affiliates may lend money to, invest in, and generally engage in
any kind of business with, any Credit Party and any of their Affiliates and any
person who may do business with or own securities of any Credit Party or any of
their Affiliates, all as if MidCap were not Agent and without any duty to
account therefor to Lenders. MidCap and its Affiliates may accept fees and other
consideration from a Credit Party for services in connection with this Agreement
or otherwise without having to account for the same to Lenders. Each Lender
acknowledges the potential conflict of interest between MidCap as a Lender
holding disproportionate interests in the Credit Extensions and MidCap as Agent,
and expressly consents to, and waives, any claim based upon, such conflict of
interest.

14.10 Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, Agent (irrespective of whether the principal of any Credit Extension,
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on such Credit
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Credit Extensions and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent allowed in such judicial proceeding); and

 

36



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances. To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.

14.11 Collateral and Guaranty Matters. Notwithstanding anything set forth in
Section 13.14(b) of this Agreement to the contrary, the Lenders irrevocably
authorize Agent, at its option and in its discretion, to release (a) any Credit
Party and any Lien on any Collateral granted to or held by Agent under any
Financing Document upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full (other than inchoate indemnity obligations
and other obligations that expressly survive the termination of this Agreement)
and no Applicable Commitments or other obligations of any Lender to provide
funds to Borrower under this Agreement remain outstanding, and (b) any Lien on
any Collateral that is transferred or to be transferred as part of or in
connection with any transfer permitted hereunder or under any other Financing
Document. Upon request by Agent at any time, all Lenders will confirm in writing
Agent’s authority to release its interest in particular types or items of
Collateral pursuant to this Section 14.11.

14.12 Advances; Payments; Non-Funding Lenders.

(a) Advances; Payments. If Agent receives any payment for the account of Lenders
on or prior to 11:00 a.m. (New York time) on any Business Day, Agent shall pay
to each applicable Lender such Lender’s Pro Rata Share of such payment on such
Business Day. If Agent receives any payment for the account of Lenders after
11:00 a.m. (New York time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that any Lender has failed to fund any Credit
Extension (a “Non-Funding Lender”), Agent shall be entitled to set-off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.

(b) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Credit Party and such related payment is not received by Agent, then Agent will
be entitled to recover such amount (including interest accruing on such amount
at the Federal Funds Rate for the first Business Day and thereafter, at the rate
otherwise applicable to such Obligation) from such Lender on demand without
set-off, counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to a Credit Party or paid to any other person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Financing Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Credit Party or such other person, without
set-off, counterclaim or deduction of any kind.

14.13 Miscellaneous.

(a) Neither Agent nor any Lender shall be responsible for the failure of any
Non-Funding Lender to make a Credit Extension or make any other advance required
hereunder. The failure of any Non-Funding Lender to make any Credit Extension or
any payment required by it hereunder shall not relieve any other Lender (each
such other Lender, an “Other Lender”) of its obligations to make the Credit
Extension or payment required by it, but neither any Other Lender nor Agent
shall be responsible for the failure of any Non-Funding Lender to make a Credit
Extension or make any other payment required hereunder. Notwithstanding anything
set forth herein to the contrary, a Non-Funding Lender shall not have any voting
or consent rights under or with respect to any Financing Document or constitute
a “Lender” (or be included in the calculation of “Required Lender” hereunder)
for any voting or consent rights under or with respect to any Financing
Document. At Borrower’s request, Agent or a person reasonably acceptable to
Agent shall have the right with Agent’s consent and in Agent’s sole discretion
(but

 

37



--------------------------------------------------------------------------------

shall have no obligation) to purchase from any Non-Funding Lender, and each
Non-Funding Lender agrees that it shall, at Agent’s request, sell and assign to
Agent or such person, all of the Applicable Commitments and all of the
outstanding Credit Extensions of that Non-Funding Lender for an amount equal to
the principal balance of the Credit Extensions held by such Non-Funding Lender
and all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed assignment
agreement reasonably acceptable to Agent.

(b) Each Lender shall promptly remit to the other Lenders such sums as may be
necessary to ensure the ratable repayment of each Lender’s portion of any Credit
Extension and the ratable distribution of interest, fees and reimbursements paid
or made by any Credit Party. Notwithstanding the foregoing, if this Agreement
requires payments of principal and interest to be made directly to the Lenders,
a Lender receiving a scheduled payment shall not be responsible for determining
whether the other Lenders also received their scheduled payment on such date;
provided, however, if it is determined that a Lender received more than its
ratable share of scheduled payments made on any date or dates, then such Lender
shall remit to the Agent (for Agent to redistribute to itself and the Lenders in
a manner to ensure the payment to Agent of any sums due Agent hereunder and the
ratable repayment of each Lender’s portion of any Credit Extension and the
ratable distribution of interest, fees and reimbursements) such sums as may be
necessary to ensure the ratable payment of such scheduled payments, as
instructed by Agent. If any payment or distribution of any kind or character,
whether in cash, properties or securities and whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise, shall be received by
a Lender in excess of its ratable share, then (i) the portion of such payment or
distribution in excess of such Lender’s ratable share shall be received by such
Lender in trust for application to the payments of amounts due on the other
Lender’s claims, or, in the case of Collateral, shall hold such Collateral for
itself and as agent and bailee for the Agent and other Lenders and (ii) such
Lender shall promptly advise the Agent of the receipt of such payment, and,
within five (5) Business Days of such receipt and, in the case of payments and
distributions, such Lender shall purchase (for cash at face value) from the
other Lenders (through the Agent), without recourse, such participations in the
Credit Extension made by the other Lenders as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them in
accordance with the respective Pro Rata Shares of the Lenders; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of a Credit Party from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest; provided, further, that the provisions of
this Section 14.13(b) shall not be construed to apply to (x) any payment made by
a Credit Party pursuant to and in accordance with the express terms of this
Agreement or the other Financing Documents, or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Applicable Commitment pursuant to Section 13.1. Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 14.13(b) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation. No
documentation other than notices and the like shall be required to implement the
terms of this Section 14.13(b). The Agent shall keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased pursuant to this Section 14.13(b) and shall in each case notify the
Lenders following any such purchases.

15 DEFINITIONS

In addition to any terms defined elsewhere in this Agreement, or in any schedule
or exhibit attached hereto, as used in this Agreement, the following terms have
the following meanings:

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

 

38



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, limited and general partners and, for any Person
that is a limited liability company, that Person’s managers and members.

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders, together with
its successors and assigns.

“Agreement” has the meaning given it in the preamble of this Agreement.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Applicable Commitment” has the meaning given it in Section 2.2.

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns. The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one such Person, or the sole Borrower if there is only one such Person. The
term “any Borrower” shall refer to any Person comprising the Borrower if there
is more than one such Person, or the sole Borrower if there is only one such
Person.

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

“Books” means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating

 

39



--------------------------------------------------------------------------------

of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 and (e) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (a), (b), (c) or (d) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) or
(d) above shall not exceed 365 days.

“Change in Control” means one of the following events, transactions, or
occurrences: (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Borrower, is or becomes a
beneficial owner (within the meaning Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of Borrower, representing fifty
percent (50%) or more of the combined voting power of Borrower’s then
outstanding securities; (b) the occurrence of any “change in control” or any
term of similar effect under any Subordinated Debt Document; or (c) Borrower
ceases to own and control, directly or indirectly, all of the economic and
voting rights associated with the outstanding voting capital stock (or other
voting equity interest) of each of its Subsidiaries (other than minimal stock or
equity interest required in the case of Foreign Subsidiary, to be owned by a
foreign person or entity of the country of organization of such Foreign
Subsidiary in order to organize it in such county) except to the extent such
cessation results from a transaction expressly permitted pursuant to Section 7.3
of this Agreement.

“Chase Credit Card Security Account” means a deposit account of Borrower’s with
JPMorgan Chase Bank, as depository institution, in an amount not to exceed
$150,000 and securing the company credit card.

“Closing Date” has the meaning given it in the preamble of this Agreement.

“Code” means the Uniform Commercial Code enacted and in effect from time to time
in the State of Maryland; provided, however, that to the extent that the Code is
used to define any term herein or in any Financing Document and such term is
defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern; and
provided, further, that in the event that, by reason of mandatory provisions of
Law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of Maryland the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect from time
to time in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the other
Financing Documents, including, without limitation, all of the property
described in Exhibit A hereto.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

“Communication” has the meaning given it in Article 11.

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

 

40



--------------------------------------------------------------------------------

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” means any control agreement entered into among the Borrower,
Agent, depository institution at which Borrower maintains a Deposit Account, the
securities intermediary at which Borrower maintains a Security Account or the
commodity intermediary at which Borrower maintains a Securities Account or a
Commodity Account, as the case may be, pursuant to which Agent obtains control
(within the meaning of the Code) for the benefit of the Lenders over such
Deposit Account, Securities Account or Commodity Account, as applicable.

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility under this Agreement.

“Credit Extension Form” means that certain form attached hereto as Exhibit C.

“Credit Facility” means a credit facility specified on the Credit Facility
Schedule.

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document, and any Person
whose equity interests or portion thereof have been pledged or hypothecated to
Agent under any Financing Document; and “Credit Parties” means all such Persons,
collectively.

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

“Default Rate” has the meaning given it in Section 2.6(b).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Funding Account” is Borrower’s Deposit Account, account number
771554789, maintained with JP Morgan Chase Bank, N.A.and over which Agent has
been granted control for the ratable benefit of all Lenders.

“Dollars,” “dollars” and “$” each means lawful money of the United States.

“Domestic Subsidiary” means each Subsidiary of the Borrower that is organized
under the laws of the United States or any state or district thereof.

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (i) any Credit Party or any Subsidiary of a Credit
Party or (ii) any competitor of Borrower so long as no Event of Default has
occurred and is continuing. Notwithstanding the foregoing, in connection with
assignments by a Lender due to a forced divestiture at the request of any
regulatory agency, the restrictions set forth herein shall not apply and
Eligible Assignee shall mean any Person or party becoming an assignee incident
to such forced divestiture.

 

41



--------------------------------------------------------------------------------

“Environmental Law” means any law (statutory or common), ordinance, treaty,
rule, regulation, order, policy, other legal requirement or determination of an
arbitrator or of a Governmental Authority and/or Required Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

“ERISA Affiliate” has the meaning given it in Section 5.6.

“Event of Default” has the meaning given it in Section 10.1.

“Excluded Domestic Holding Company” means a Domestic Subsidiary that has no
material assets other than the voting stock or other equity interests of one or
more Foreign Subsidiaries or Excluded Domestic Subsidiaries.

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (a) a
direct or indirect Subsidiary of a Foreign Subsidiary, or (b) an Excluded
Domestic Holding Company.

“Excluded Tax” means (v) any Taxes imposed on or measured by income, any
franchise Taxes, and any branch profits Taxes, imposed by the United States or
by the jurisdiction under which a Recipient is organized or conducts business or
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than a connection arising as the result of
entering into any of the Financing Documents or engaging in any transaction
pursuant thereto) (w) any U.S. federal withholding Taxes that are imposed on
amounts payable to or for the account of a Recipient pursuant to a law in effect
(A) on the date on which such Recipient becomes a party hereto or (B) on the
date on which such Recipient designates a new lending office, except in either
case, to the extent that amounts with respect to such Taxes were payable either
(I) to such Recipient’s assignor immediately before such Recipient became a
party hereto or (II) to such Recipient immediately before it designated a new
lending office, (x) any Taxes that are attributable to such Recipient’s failure
or inability to comply with Section 2.6(h)(iii), (y) any Taxes that are imposed
pursuant to FATCA and (z) any Taxes that are imposed pursuant to Section 3406 of
the Internal Revenue Code of 1986, as amended.

“Exigent Circumstance” has the meaning given it in Section 13.14.

“Existing Equipment Leases” means collectively, the three equipment leases shown
on the Schedule Permitted Liens portion of the Disclosure Schedules, including
two relating to Sharp Multifunction Printers, each with DeLage Landen Financial
Services, Inc., as secured party/lessor, and one relating to a Filter Dryer with
GL Filtration Limited as secured party/lessor.

“Existing Licenses” shall mean (i) that certain License Restructuring Agreement
between the Borrower, UOP LLC, a Delaware limited liability company (“UOP”), and
HemoCleanse, Inc., an Indiana corporation (“HemoCleanse”), dated December 19,
2011; and (ii) that certain License Agreement between the Borrower and UOP,
dated December 19, 2011, as such licenses may be amended, modified, extended,
supplemented and restated from time to time.

“Existing Sublicense” means the sublicense set forth on the Intangible Assets
Schedule as of the Closing Date.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as amended, as of the date of this Agreement (and any amended or successor
version that is substantially comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b) of the
Internal Revenue Code of 1986, as amended.

 

42



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Agent on such day on such transactions as determined by
Agent in a commercially reasonable manner.

“Fee Letter” means the fee letter agreement among Borrower and Agent and
Borrower and each Lender.

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Fee Letter(s), each note and guarantee executed by one or more
Credit Parties in connection with the indebtedness governed by this Agreement,
and each other present or future agreement executed by one or more Credit
Parties with, or for the benefit of, the Lenders and/or Agent in connection with
this Agreement, all as amended, restated, or otherwise modified from time to
time.

“First-Tier Foreign Subsidiary” means a Foreign Subsidiary held directly by a
Credit Party (other than any Credit Party that is a Foreign Subsidiary or an
Excluded Domestic Subsidiary).

“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Guarantor” means any present or future guarantor of the Obligations, excluding,
for the avoidance of doubt, any Foreign Subsidiary and any Excluded Domestic
Subsidiary.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including: (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33);

 

43



--------------------------------------------------------------------------------

(c) any material now defined as “hazardous waste” pursuant to 40 C.F.R. Part
260; (d) any petroleum or petroleum by-products, including crude oil or any
fraction thereof; (e) natural gas, natural gas liquids, liquefied natural gas,
or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Indebtedness” means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of property or services, such as
reimbursement and other obligations for surety bonds and letters of credit,
(b) obligations evidenced by notes, bonds, debentures or similar instruments,
(c) capital lease obligations, (d) non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, (e) equity securities of such
Person subject to repurchase or redemption other than at the sole option of such
Person, (f) obligations secured by a Lien on any asset of such Person, whether
or not such obligation is otherwise an obligation of such Person,
(g) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations of such Person
arising out of purchase and sale contracts, (h) all Indebtedness of others
guaranteed by such Person, (i) off-balance sheet liabilities and/or pension plan
or multiemployer plan liabilities of such Person, (j) obligations arising under
non-compete agreements, (k) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business, and (l) Contingent Obligations.

“Indemnified Liabilities” means those liabilities described in Section 13.2(a)
and (b).

“Indemnified Tax” means any Tax imposed on or with respect to any payment made
by or on account of any Obligation of Borrower hereunder, other than an Excluded
Tax.

“Indemnitee” has the meaning given it in Section 13.2.

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

“Interest Rate” means seven and one half of one percent (7.5%) per annum.

“Internal Revenue Code” has the meaning given it in Section 5.6.

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

 

44



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through one or more licensing transactions) of all or substantially
all of the assets of another Person, or of any business, Product, business line
or product line, division or other unit operation of any Person or (c) make or
purchase any advance, loan, extension of credit or capital contribution to, or
any other investment in, any Person.

“Joinder Requirements” has the meaning set forth in Section 6.8.

“Law” or “Laws” means any and all federal, state, provincial, territorial, local
and foreign statutes, laws, judicial decisions, regulations, guidance,
guidelines, ordinances, rules, judgments, orders, decrees, codes, plans,
injunctions, permits, concessions, grants, franchises, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

“Lender” means any one of the Lenders.

“Lenders” means the Persons identified on the Credit Facility Schedule as
amended from time to time to reflect assignments made in accordance with this
Agreement.

“Lien” means a claim, mortgage, deed of trust, lien, levy, charge, pledge,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of Law or otherwise against any property.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U,
or X of the Board of Governors of the Federal Reserve System.

“Material Adverse Change” means (a) a material impairment in the perfection or
priority of the Agent’s Lien (or any Lender’s Lien therein to the extent
provided for in the Financing Documents) in the Collateral; (b) a material
impairment in the value of the Collateral; (c) a material adverse change in the
business, operations, or condition (financial or otherwise) or of any Credit
Party, taken as a whole; or (d) a material impairment of repayment of any
portion of the Obligations.

“Material Agreement” means (a) the agreements listed in the Disclosure Schedule,
(b) each agreement or contract to which a Credit Party is a party relating to
licensure of Intellectual Property or development of Products or Intellectual
Property the termination of which could reasonably be expected to result in a
Material Adverse Change, and (c) any agreement or contract to which such Credit
Party or its Subsidiaries is a party the termination of which could reasonably
be expected to result in a Material Adverse Change.

“Material Indebtedness” has the meaning given it in Section 10.1.

“Material Intellectual Property” means Intellectual Property, the loss or
impairment of which could reasonably be expected to result in a Material Adverse
Change.

“Material Required Permit” means, when and if it is approved by the FDA and
becomes effective, Borrower’s permit from the FDA allowing production of API
materials (ZS-9).

“Maturity Date” means January 1, 2019.

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

“MidCap” has the meaning given it in the preamble of this Agreement.

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes the Agent or Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment and performance of each other Credit Party’s covenants and
obligations under the Financing Documents. “Obligations” does not include
obligations under any warrants issued to Agent or a Lender, if any.

 

45



--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices or then current business
practices set forth in the most recent operating plan of Borrower provided to
Agent, which shall in any event be at arms-length.

“Organizational Documents” means (a) for any corporation, the certificate or
articles of incorporation, the bylaws, (b) for any partnership, the partnership
agreement and, if applicable, the certificate of limited partnership related
thereto, (c) for any limited liability company, the operating agreement and
articles or certificate of formation or organization (d) any agreement between
any Credit Party and its shareholders, members, partners or its equity owners,
or among any of the foregoing, including, without limitation, any certificate of
designation or other instrument relating to the rights of shareholders,
stockholders, members, partners or other equity owners of such Person, any
shareholder rights agreement, investor rights agreement, registration rights
agreement, or similar agreements; or (e) all applicable resolutions of the
shareholders, stockholders, members, partners or other equity owners of such
Person and/or board of directors, managers, board of managers, or similar
governing body (or any committee thereof) of such Person.

“Payment Date” means the first calendar day of each calendar month.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Twenty-Five Thousand Dollars ($25,000) in the
aggregate at any time outstanding; (c) Contingent Obligations arising under
indemnity agreements with title insurers; (d) Contingent Obligations arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under Article
7; (e) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any swap contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
and (f) other Contingent Obligations not permitted by clauses (a) through
(e) above, not to exceed $25,000 in the aggregate at any time outstanding.

“Permitted Indebtedness” means: (a) Indebtedness to the Lenders and Agent under
this Agreement and the other Financing Documents; (b) Indebtedness existing on
the Closing Date and described on the Disclosure Schedule; (c) Indebtedness
secured by Permitted Liens; (d) Subordinated Debt; (e) unsecured Indebtedness to
trade creditors incurred in the Ordinary Course of Business; (f) Permitted
Contingent Obligations; (g) extensions, refinancings, modifications, amendments
and restatements of any items of Permitted Indebtedness (a), (b), (c), and
(f) above, provided, however, that the principal amount thereof is not increased
or the terms thereof are not modified to impose more burdensome terms upon the
obligors

 

46



--------------------------------------------------------------------------------

thereunder; (h) bona fide equity financings or bridge financings with Borrower’s
investors, provided that, any such bridge financings must satisfy the
requirements of Subordinated Debt; (i) other unsecured Indebtedness otherwise
not permitted by Section 7.4 in an aggregate principal amount not to exceed Two
Hundred Fifty Thousand Dollars ($250,000) at any time outstanding;
(j) Indebtedness consisting of intercompany loans and advances made by any
Credit Party to any other Credit Party, provided that (1) the obligations of the
Credit Parties under such intercompany loan shall be subordinated at all times
to the Obligations of the Credit Parties hereunder or under the other Financing
Documents in a manner satisfactory to Agent and (2) to the extent that such
Indebtedness is evidenced by a promissory note or other written instrument,
Borrower shall pledge and deliver to Agent, for the benefit of itself and the
Lenders, the original promissory note or instrument, as applicable, along with
an endorsement in blank in form and substance satisfactory to Agent;
(k) obligations arising under non-compete agreements; and (l) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements.

“Permitted Investments” means: (a) Investments existing on the Closing Date and
described on the Disclosure Schedule; (b) Investments consisting of cash
equivalents; (c) any Investments in cash and Cash Equivalents permitted by
Borrower’s investment policy, as amended from time to time, provided that such
investment policy (and any such amendment thereto) has been approved in writing
by Agent (provided, that, under no circumstances shall Borrower be permitted to
invest in or hold Margin Stock); (d) Investments consisting of the endorsement
of negotiable instruments for deposit or collection or similar transactions in
the ordinary course of any Credit Party; (e) Investments consisting of deposit
accounts or securities accounts in which the Agent has a first priority
perfected security interest except as otherwise provided by Section 6.6;
(f) Investments in Subsidiaries (other than the Specified UK Pharma Subsidiary
or any Excluded Domestic Subsidiary or Foreign Subsidiary), solely to the extent
permitted pursuant to Section 6.8; (g) Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the Ordinary Course of Business, and (ii) loans to employees, officers or
directors relating to the purchase of equity securities of Borrower or its
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrower’s board of directors; (h) Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the Ordinary Course of Business;
(i) Investments consisting of intercompany Indebtedness in accordance with and
to the extent permitted by clause (h) of the definition of “Permitted
Indebtedness”; (j) Investments in the Specified UK Pharma Subsidiary in an
aggregate amount for any fiscal year not to exceed One Hundred Thousand Dollars
($100,000); (k) Investments in any Excluded Domestic Subsidiary or Foreign
Subsidiary (other than the Specified UK Pharma Subsidiary) in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000) in the aggregate
during the term of this Agreement; (l) any Investment under clause (b) of the
definition of Investment, the purpose of which is to acquire the Equipment of
such Person, business, division or other unit operation of such Person as to
Equipment not to exceed $100,000 in the aggregate during the term of this
Agreement; and (m) other Investments not otherwise permitted by Section 7.7 not
to exceed Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate
outstanding at any time (other than Investments in any Excluded Domestic
Subsidiary or Foreign Subsidiary, including the Specified UK Pharma Subsidiary).

“Permitted Liens” means: (a) Liens existing on the Closing Date and shown on the
Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b) (i) purchase money Liens (A) on Equipment acquired or held by a
Credit Party incurred for financing the acquisition of the Equipment, or
(B) existing on Equipment when acquired, if the Lien is confined to the property
and improvements and the proceeds of the Equipment and (ii) Liens on Equipment
subject to Equipment leases with third party Equipment lenders or lessors or
with manufacturers or suppliers of Equipment, to the extent that the aggregate
amount secured by such Liens described in clauses (b)(i) and (b)(ii) does not
exceed Three Million Dollars ($3,000,000) in the aggregate amount outstanding at
any time; (c) Liens for Taxes, either not delinquent or being contested in good
faith and for which adequate reserves are maintained on the Books of the Credit
Party against whose asset such Lien exists, provided that (i) no notice of any
such Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the treasury regulations adopted thereunder, (ii) the aggregate
amount of such Taxes secured by such Liens does not at any time exceed for all
Credit Parties Two Hundred Fifty Thousand Dollars ($250,000), and
(iii) notwithstanding the foregoing, Permitted Liens shall in any case include
Liens for Taxes secured by such Liens as do not at any time exceed for all
Credit Parties Twenty Thousand Dollars ($20,000); (d) statutory Liens securing
claims or demands of materialmen, mechanics, carriers, warehousemen, landlords
and other Persons imposed without action of such parties, provided that they
have no priority over any of Agent’s Lien and the aggregate amount of such Liens
for all Credit Parties does not any time exceed One Hundred Thousand Dollars
($100,000); (e) leases or subleases of real property granted in the Ordinary
Course of Business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest; (f) banker’s liens, rights
of set-off and Liens in favor of

 

47



--------------------------------------------------------------------------------

financial institutions incurred made in the Ordinary Course of Business arising
in connection with a Credit Party’s Collateral Accounts provided that such
Collateral Accounts are subject to a Control Agreement to the extent required
hereunder; (g) Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the Ordinary Course of Business (other than Liens imposed by ERISA);
(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default; (i) easements, reservations, rights-of-way,
restrictions, minor defects or irregularities in title and similar charges or
encumbrances affecting real property not constituting a Material Adverse Change;
(j) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (b) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase; (k) Permitted
Licenses; (l) deposits made to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the Ordinary Course of
Business which secure obligations in the aggregate amount not to exceed One
Hundred Thousand Dollars ($100,000) at any time; and (m) other Liens with
respect to Permitted Indebtedness that do not at any time exceed Four Hundred
Thousand Dollars ($400,000) at any time.

“Permitted Purchase Money Financing” means a purchase money financing or an
equipment lease financing (whether involving a capital lease or an operating
lease) with a third party lender, lessor, manufacturer or supplier of such
Equipment to the extent (i) such purchase money financing or equipment lease
financing that involves capital lease obligations is permitted pursuant to
clause (c) of the definition of Permitted Indebtedness; and (ii) the collateral
for which, or the leased equipment relating to which, is solely the Equipment
being acquired by such purchase money financing or equipment lease financing and
which lien or lease relating thereto is a Permitted Lien or otherwise permitted
by Agent, in each case together with any refinancings thereof meeting the same
requirements.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Preferred Investors” means the owners of preferred stock of the Borrower as of
the Closing Date.

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents (including, without limitation, those incurred in connection
with appeals or Insolvency Proceedings) or otherwise incurred by Agent or the
Lenders in connection with the Financing Documents.

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

“Register” has the meaning given it in Section 13.1(d).

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty percent (60%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than sixty percent (60%) of the aggregate outstanding
principal amount of the Credit Extensions.

 

48



--------------------------------------------------------------------------------

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party (a) issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries, or (b) issued by any
Person from which Borrower or any of its Subsidiaries have received an
accreditation. Without limiting the generality of the foregoing, “Required
Permits” includes any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) as such
activities are being conducted by such Borrower with respect to such Product at
such time) and any drug listings and drug establishment registrations under 21
U.S.C. Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person’s secretary on
behalf of such Person certifying that (a) such Person has the authority to
execute, deliver, and perform its obligations under each of the Financing
Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the Borrower Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent a further certificate canceling or amending such prior
certificate.

“Secured Promissory Note” has the meaning given it in Section 2.7.

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

“Specified UK Pharma Subsidiary” means that certain wholly-owned Subsidiary of
Borrower that may be formed in the United Kingdom or Ireland after the Closing
Date as disclosed to Agent prior to the Closing Date.

“Stated Rate” has the meaning given it in Section 2.6(g).

“Subject Equipment” has the meaning ascribed to it in Exhibit A of this
Agreement.

“Subordinated Debt” means indebtedness incurred by Borrower which shall be
(a) in an amount satisfactory to Agent, (b) made pursuant to documents in form
and substance satisfactory to Agent (the “Subordinated Debt Documents”), and
(c) subordinated to all of Borrower’s now or hereafter indebtedness to the Agent
and Lenders pursuant to a Subordination Agreement.

“Subordination Agreement” means a subordination, intercreditor, or other similar
agreement in form and substance, and on terms, approved by Agent in writing.

 

49



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.

“Taxes” means present or future income, excise, stamp, court, documentary,
intangible, recording, filing, payroll, employment, property, franchise or
similar taxes, fees, duties, levies, assessments, withholdings or other charges
of any nature whatsoever (including interest and penalties thereon) imposed by
any taxing authority.

“Transfer” has the meaning given it in Section 7.1.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending that this instrument constitute an instrument
executed and delivered under seal, the parties hereto have caused this Agreement
to be executed as of the Closing Date.

BORROWER:

 

ZS PHARMA, INC.      By:  

/s/ Todd A. Creech

  (SEAL)    Name:   Todd A. Creech      Title:   Chief Financial Officer     

CREDIT AND SECURITY AGREEMENT – Signature Page



--------------------------------------------------------------------------------

AGENT:

 

MIDCAP FINANCIAL SBIC, LP,      as Agent for Lenders      By:   Midcap Financial
SBIC GP, LLC        By:  

/s/ Josh Groman

  (SEAL)      Name:   Josh Groman        Title:   Its Authorized Signatory     

LENDERS:

 

MIDCAP FINANCIAL SBIC, LP,      By:   Midcap Financial SBIC GP, LLC        By:  

/s/ Josh Groman

  (SEAL)      Name:   Josh Groman        Title:   Its Authorized Signatory     

 

MIDCAP FINANCIAL, LLC        By:  

/s/ Josh Groman

  (SEAL)      Name:   Josh Groman        Title:   Managing Director     

CREDIT AND SECURITY AGREEMENT – Signature Page



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBITS

     Exhibit A    Collateral Exhibit B    Form of Compliance Certificate Exhibit
C    Credit Extension Form

SCHEDULES

Credit Facility Schedule

Amortization Schedule (for each Credit Facility)

Post-Closing Obligations Schedule

Closing Deliveries Schedule

Disclosure Schedule

Intangible Assets Schedule

Products Schedule

Required Permits Schedule

 

1



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL

The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:

(a) all goods, Accounts (including health-care insurance receivables),
Equipment, Inventory, contract rights or rights to payment of money, leases,
license agreements, franchise agreements, General Intangibles, commercial tort
claims described on Schedule A hereto, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash, deposit
accounts, investment accounts, commodity accounts and other Collateral Accounts,
all certificates of deposit, fixtures, letters of credit rights (whether or not
the letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

(b) all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, except as provided below, the Collateral shall
not include (i) the Equipment financed pursuant to the Existing Equipment Leases
or the related leasehold interest, (ii) any Equipment acquired by a Borrower
after the Closing Date pursuant to Permitted Purchase Money Financing to the
extent that (A) 100% of the cost of such acquisition is financed by a third
party lender, lessor, manufacturer or supplier of such Equipment and (B) the
collateral for which, or the leased equipment relating to which, is solely the
Equipment being acquired, (iii) any Equipment the lien for which has been
released by Agent or will not be taken by Agent pursuant to the last sentence of
Section 4.1 hereof (such Equipment pursuant to clauses (i), (ii), and (iii), the
“Subject Equipment”), in each case pursuant to clause (i), (ii) or (iii), until
the date on which the Indebtedness secured by such lien has been paid in full by
Borrower at which time such Subject Equipment shall automatically and without
any further action by Borrower, any Credit Party, Agent or any Lender constitute
Collateral or until the date that the obligations under the lease have been paid
in full by Borrower, and Borrower or any Credit Party acquires the Subject
Equipment, at which time such Subject Equipment shall automatically and without
any further action by Borrower, any Credit Party, Agent or any Lender constitute
Collateral, and (iv) any Intellectual Property of any Credit Party, whether now
owned or hereafter acquired, except to the extent that it is necessary under
applicable law to have a Lien and security interest in any such Intellectual
Property in order to have a perfected Lien and security interest in and to IP
Proceeds (defined below), and for the avoidance of any doubt, the Collateral
shall include, and Agent shall have a Lien and security interest in, (i) all IP
Proceeds, and (ii) all payments with respect to IP Proceeds that are received
after the commencement of a bankruptcy or insolvency proceeding. The term “IP
Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived from or relating to any Intellectual
Property of any Credit Party, and any claims for damage by way of any past,
present or future infringement of any Intellectual Property of any Credit Party
(including, without limitation, all cash, royalty fees, other proceeds, Accounts
and General Intangibles that consist of rights of payment to or on behalf of a
Credit Party and the proceeds from the sale, licensing or other disposition of
all or any part of, or rights in, any Intellectual Property by or on behalf of a
Credit Party).

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber (except for Permitted Licenses) any
of its Intellectual Property without Agent’s and Lenders’ prior written consent.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:    MidCap Financial SBIC, LP, as Agent FROM:    ZS Pharma, Inc. DATE:   
            , 201        

The undersigned authorized officer of ZS Pharma, Inc., a Delaware corporation
(“Borrower”), certifies that under the terms and conditions of the Credit and
Security Agreement between Borrower, Agent and the Lenders (as amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Agreement”):

(1) Borrower is in complete compliance with all required covenants for the month
ending             , 201    , except as noted below;

(2) there are no Events of Default, except as noted in any notice delivered
pursuant to Section 6.7 of the Agreement;

(3) all representations and warranties in the Agreement are true and correct in
all material respects on this date except as noted below; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further, that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date;

(4) Each of Borrower and the other Credit Parties has timely filed all Tax
returns and reports required to be filed thereby with any Governmental
Authorities, and has timely paid all Taxes and the other amounts and
contributions owed under Section 6.4 hereof, except as otherwise permitted
pursuant to the terms of the Agreement; and

(5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent.

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate. The undersigned certifies, in his/her capacity as
an officer of the Borrower, that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Monthly Financial Statements    Monthly within 45 days    Yes
        No Audited Financial Statements    Annually within 120 days after FYE   
Yes         No Board Approved Operating Budget    Annually within 60 days after
FYE    Yes         No Compliance Certificate    Monthly within 45 days   
Yes         No

 

1



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

ZS PHARMA, INC.       AGENT USE ONLY           
Received by:                                                      By:  

 

      AUTHORIZED SIGNER    Name:  

 

      Date:                                                                 
Title:  

 

                   Verified:                                  
                                 AUTHORIZED SIGNER           
Date:                                                                         
Compliance Status:         Yes     No   

 

2



--------------------------------------------------------------------------------

EXHIBIT C CREDIT EXTENSION FORM

DEADLINE IS NOON E.S.T.

Date:             , 201    

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                                         
To Account #                                                  
                                (Loan Account #)   
                            (Deposit Account #) Amount of Advance
$                                               

All Borrower’s representations and warranties in the Credit and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further,
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:                             Phone
Number:                                               Print
Name/Title:                                      

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Beneficiary Name:                               
                                         
                                         
                                                            Amount of Wire:
$                                                             Beneficiary
Lender:                                        
                                                 Account
Number:                                                               City and
State:                                                         Beneficiary
Lender Transit (ABA) #:                            Beneficiary Lender Code
(Swift, Sort, Chip, etc.):            (For International Wire Only)  
Intermediary Lender:                                              
        Transit (ABA) #:                                                      

 

For Further Credit to:                                        
                                         
                                         
                                       

Special Instruction:                                       
                                         
                                         
                                             

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me.

 

Authorized Signature:                                              2nd Signature
(if required):                                                   Print
Name/Title:                                                     Print
Name/Title:                                                                
Telephone #:                                                           
Telephone #:                                         
                              

 

1



--------------------------------------------------------------------------------

CREDIT FACILITY SCHEDULE

The following Credit Facilities are specified on this Credit Facility Schedule:

Credit Facility #1:

 

Credit Facility and Type:   Term, Tranche 1

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

   Applicable Commitment  

MidCap Financial SBIC, LP

   $ 7,500,000   

MidCap Financial, LLC

   $ 2,500,000   

The following defined terms apply to this Credit Facility:

Applicable Prepayment Fee: means the following amount, calculated as of the date
(the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in the
case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made: (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three percent (3.0%) multiplied by the amount of the outstanding
principal of the Credit Extensions prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date after the date which is twelve (12) months
after the Closing Date through and including the date which is twenty-four
(24) months after the Closing Date, two percent (2.0%) multiplied by the amount
of the outstanding principal of the Credit Extensions prepaid or required to be
prepaid (whichever is greater); (c) for an Accrual Date after the date which is
twenty-four (24) months after the Closing Date through and including the date
immediately preceding the Maturity Date, one percent (1.0%) multiplied by the
amount of the outstanding principal of the Credit Extensions prepaid or required
to be prepaid (whichever is greater).

Closed Period: not applicable.

Commitment Commencement Date: the Closing Date

Commitment Termination Date: the earliest to occur of (a) the close of the
Business Day following the Closing Date, (b) an Event of Default, (c) the
existence of any Default, or (d) the Maturity Date.

Minimum Credit Extension Amount: $10,000,000

Permitted Purpose: not applicable.



--------------------------------------------------------------------------------

Credit Facility #2:

 

Credit Facility and Type:   Term, Tranche 2

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

Lender

   Applicable Commitment  

MidCap Financial SBIC, LP

   $ 7,500,000   

MidCap Financial, LLC

   $ 2,500,000   

The following defined terms apply to this Credit Facility:

Applicable Funding Condition: means (1) Agent has received evidence of positive
data based on pre-specified endpoints from Borrower’s ZS004 trial, (2) Agent has
received a completed Credit Extension Form, in accordance with Section 2.3(a),
and (3) Agent has received the fee set forth in the Fee Letter in respect of the
funding of Tranche 2.

Applicable Prepayment Fee: means the following amount, calculated as of the date
(the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in the
case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made: (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, three percent (3.0%) multiplied by the amount of the outstanding
principal of the Credit Extensions prepaid or required to be prepaid (whichever
is greater); (b) for an Accrual Date after the date which is twelve (12) months
after the Closing Date through and including the date which is twenty-four
(24) months after the Closing Date, two percent (2.0%) multiplied by the amount
of the outstanding principal of the Credit Extensions prepaid or required to be
prepaid (whichever is greater); (c) for an Accrual Date after the date which is
twenty-four (24) months after the Closing Date through and including the date
immediately preceding the Maturity Date, one percent (1.0%) multiplied by the
amount of the outstanding principal of the Credit Extensions prepaid or required
to be prepaid (whichever is greater).

Closed Period: not applicable.

Commitment Commencement Date: the later to occur of (a) Closing Date, or
(b) satisfaction of the Applicable Funding Conditions for this Credit Facility

Commitment Termination Date: the earliest to occur of (a) October 31, 2014,
(b) an Event of Default, (c) the existence of any Default, or (d) the Maturity
Date.

Minimum Credit Extension Amount: $10,000,000

Permitted Purpose: not applicable.



--------------------------------------------------------------------------------

AMORTIZATION SCHEDULE (FOR EACH CREDIT FACILITY)

Commencing on January 1, 2016, and continuing on the first day of each calendar
month thereafter, an amount per month equal to the total amount of Credit
Extensions made under all Credit Facilities divided by thirty-six (36) months.



--------------------------------------------------------------------------------

POST CLOSING OBLIGATIONS SCHEDULE

Borrower shall satisfy and complete each of the following obligations, or
provide Agent each of the items listed below, as applicable, on or before the
date indicated below, all to the satisfaction of Agent in its sole and absolute
discretion:

 

1. on or before the date that is 30 days following the Closing Date, duly
executed Control Agreements with respect to each of Borrower’s Collateral
Accounts;

 

2. on or before the date that is 30 days following the Closing Date, a duly
executed Access Agreement with respect to Borrower’s leased property located at
508 Wrangler Drive, Suite 100, Coppell, Texas 75019; and

 

3. on or before the date that is 5 Business Days after the Specified UK Pharma
Subsidiary is formed and registered in the applicable jurisdiction, a duly
executed stock pledge agreement in form and substance satisfactory to Agent
pursuant to which Borrower shall pledge not more than 65% of the voting
securities of the Specified UK Pharma Subsidiary (and the rights related
thereto).

Borrower’s failure to complete and satisfy any of the above obligations on or
before the date indicated above, or Borrower’s failure to deliver any of the
above listed items on or before the date indicated above, shall constitute an
immediate and automatic Event of Default; provided, however, Agent may extend
the deadline with respect to, or waive, in each case by a written document only,
any Post-Closing Obligation, in Agent’s sole discretion.



--------------------------------------------------------------------------------

CLOSING DELIVERIES SCHEDULE

 

1. duly executed original signatures to the Financing Documents to which
Borrower is a party;

 

2. duly executed original Secured Promissory Notes in favor of each Lender with
a face amount equal to such Lender’s Applicable Commitment under each Credit
Facility;

 

3. the Operating Documents of Borrower and good standing certificates of
Borrower certified by the Secretary of State of the state(s) of organization of
Borrower as of a date no earlier than thirty (30) days prior to the Closing
Date;

 

4. good standing certificates dated as of a date no earlier than thirty
(30) days prior to the Closing Date to the effect that Borrower is qualified to
transact business in all states in which the nature of Borrower’s business so
requires;

 

5. a copy of the duly executed Borrowing Resolutions for Borrower;

 

6. evidence that (i) the Liens securing Indebtedness owed by Borrower to the
Texas Emerging Fund have been terminated and (ii) the documents and/or filings
evidencing the perfection of such Liens, including without limitation any
financing statements and/or control agreements (if any), have been terminated;

 

7. certified copies, dated as of a recent date, of financing statement searches,
as Agent shall request, accompanied by written evidence (including any UCC
termination statements) that the Liens indicated in any such financing
statements either constitute Permitted Liens or have been or, in connection with
the initial Credit Extension, will be terminated or released;

 

8. the Perfection Certificate executed by Borrower;

 

9. a legal opinion of Borrower’s counsel dated as of the Closing Date together
with the duly executed original signatures thereto;

 

10. evidence satisfactory to Agent that the insurance policies required by
Article 6 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements in favor
of Agent, for the ratable benefit of the Lenders;

 

11. payment of the fees and expenses of Agent and Lenders then accrued,
including pursuant to the Fee Letter;

 

12. a duly executed original Secretary’s Certificate dated as of the Closing
Date which includes copies of the completed Borrowing Resolutions for Borrower;

 

13. timely receipt by the Agent of an executed disbursement letter; and

 

14. a certificate executed by a Responsible Officer of Borrower, in form and
substance satisfactory to Agent, which shall, among other things, certify as to
certain conditions to the funding of the Credit Extensions on the Closing Date.



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

This Disclosure Schedule (the “Schedule”) is furnished by ZS Pharma, Inc., a
Delaware corporation (the “Borrower”), dated as of July 14, 2014, pursuant to
and as part of that Credit and Security Agreement (the “Agreement”), dated as of
the date hereof by and among MidCap Financial SBIC, LP, a Delaware limited
partnership (“MidCap”), the Lenders listed on the Credit Facility Schedule
attached thereto and otherwise party thereto from time to time (each a “Lender”,
and collectively the “Lenders”), and the Borrower, and comprises the “Disclosure
Schedule” as described therein. Unless otherwise provided herein, the
capitalized and other terms used in the Schedule have the meaning ascribed to
them under the Agreement.

The Schedule is qualified in its entirety by reference to the specific
provisions of the Agreement, and is not intended to constitute, and shall not be
construed as constituting, representations or warranties of the Company except
as and to the extent specifically provided in the Agreement. Nothing in the
Agreement or herein constitutes an admission that any information disclosed, set
forth or incorporated by reference herein or in the Agreement is required by the
terms of the Agreement to be so disclosed, set forth or incorporated. Neither
the specification of any dollar amount in the representations and warranties
contained in the Agreement nor the inclusion of any specific item in the
Schedule is intended to imply that the amounts, higher or lower amounts, the
items included or any other items, are or are not material (except as and to the
extent specifically provided in the Agreement), and each party hereto shall not
use the fact of the setting of such amounts or the fact of the inclusion of any
such item in the Schedule in any dispute or controversy between the parties as
to whether any obligation, item, matter or dollar amount (x) is or is not
material or may or may not constitute an event or condition that could be
considered to have had, or that would reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change (except as and to
the extent specifically provided in the Agreement) or (y) is or is not in the
ordinary course of business and/or consistent with past practice (except as and
to the extent specifically provided in the Agreement).

Matters disclosed for the purpose of one section or subsection of the Schedule
shall constitute disclosure of such matters for the purposes of other sections
or subsections hereof to the extent that it is reasonably apparent on the face
of such disclosure that such disclosure is applicable to such other sections or
subsections. The duplication or cross-references of any disclosures made herein
shall not, in any instance or in the aggregate, effect a waiver of the foregoing
statement. Headings have been provided for the sections of the Schedule for
convenience of reference only and shall to no extent have the effect of amending
or changing any express description of the sections set forth in the Agreement.



--------------------------------------------------------------------------------

Scheduled Permitted Liens

 

Debtor

  

Secured Party

  

Collateral

  

State and

Jurisdiction

ZS Pharma, Inc.

   GL Filtration Limited    Filter Dryer    Delaware

ZS Pharma, Inc.

   De Lage Landen Financial Services, Inc.    Sharp MX-5141N Multifunction
Printer    Delaware

ZS Pharma, Inc.

   De Lage Landen Financial Services, Inc.    Sharp MX-3640N Multifunction
Printer    Delaware



--------------------------------------------------------------------------------

Scheduled Permitted Indebtedness

None.



--------------------------------------------------------------------------------

Scheduled Permitted Investments

None.



--------------------------------------------------------------------------------

Scheduled Material Agreements

 

1. License Agreement, between the Company and UOP LLC, dated December 19, 2011.

 

2. License Restructuring Agreement, between the Company, HemoCleanse, Inc. and
UOP LLC, dated December 19, 2011.

 

3. Sublicense Agreement, between HemoCleanse, Inc. and the Company, dated
December 19, 2011.

 

4. Park West Commerce Center Lease, by and between the Company and PW Commerce
Center LP, dated February 11, 2013.

 

5. Consent by Landlord, executed by Clear Creek Business Park LLC, dated
October 18, 2013.

 

6. Sublease, by and between the Company and InB: Hauser Pharmaceutical Services,
Inc., dated October 18, 2013.

 

7. Letter Agreement, by and between the Company and InB: Hauser Pharmaceutical
Services, Inc., dated October 18, 2013.



--------------------------------------------------------------------------------

Scheduled Litigation

None.



--------------------------------------------------------------------------------

Scheduled ownership interest in any Chattel Paper, letter of credit rights,
commercial tort claims, Instruments, documents or investment property

None.



--------------------------------------------------------------------------------

INTANGIBLE ASSETS SCHEDULE

 

Microporous Zirconium Silicate for the Treatment of Hyperkalemia

Pat/Appl. #

  

Ref. #

  

Filing Date

  

Projected

Issue Date

  

Projected

Expiration Date

61/441,893    76955.000004    11 Feb 11    NA    expired PCT/US12/24727   
76955.000005    10 Feb 12    NA    10 Feb 2032

•     Australia (AU 2012214224)

•     Canada (CA 2827056)

•     Chile (CL 2337/2013)

•     China (CN TBD)

•     Colombia (CO 13-204047)

•     EPO (EP 12744254.9)

  

•     Israel (IL 227907)

•     Indonesia (IN 6681/CHENP/2013)

•     Japan (TBD)

•     Korea (KR 10-2013-7023967)

•     Mexico (MX/A/2013/009271)

•     Philippines (PH 1-2013-501762)

US 13/371,080

(US2012/0213847)

   76955.000004    10 Feb 12    10 Feb 15    10 Feb 2032

US 14/036,489

(US2014/0044785)

   76955.000031    25 Sep 13    25 Sep 2014    10 Feb 2032 US 14/096,692   
76955.000043    4 Dec 13    4 Dec 2016    10 Feb 2032 US 14/096,712   
76955.000047    4 Dec 13    4 Dec 2016    10 Feb 2032 US 14/096,728   
76955.000048    4 Dec 13    4 Dec 2016    10 Feb 2032 US 14/226,279   
76955.000053    TBD      

Microporous Zirconium Silicate and its Method of Production

Pat/Appl. #

  

Ref. #

  

Filing Date

  

Projected

Issue Date

  

Projected

Expiration Date

61/658,117

   76955.000006    11 Jun 12    NA    expired

PCT/US13/45219

   76955.000013    11 Jun 13    NA    NA

13/829,415

(US2013/0334122)

   76955.000011    14 Mar 13    14 Mar 16    14 Mar 2033

Microporous Zirconium Silicate for the Treatment of Hyperkalemia in
Hypercalcemic

Patients and Improved Calcium-Containing Compositions for the Treatment of
Hyperkalemia

Pat/Appl. #

  

Ref. #

  

Filing Date

  

Projected Issue Date

  

Projected

Expiration Date

61/670,415

   76595.000007    15 Mar 13    NA    expired

61/800,291

   76955.000010    11 Jul 13    NA    expired

13/939,656

(US2014/0105971)

   76595.000015    11 Jul 13    11 Jul 16    11 Jul 2033

PCT/US13/50071

   76595.000014    11 Jul 13    11 Jul 16    11 Jul 2033



--------------------------------------------------------------------------------

Microporous Zirconium Silicate for the Treatment of Hyperkalemia

PAT/APPL. #

  

REF. #

  

FILING DATE

  

PUB. DATE

  

PROJECTED

EXPIRATION DATE

61/800,182    76955.000009    15 Mar 13    NA    expired 61/716,956   
76955.000008    22 Oct 12    NA    expired

14/060,279

(US2014/0113002)

   76955.000037    22 Oct 13    22 Oct 16    22 Oct 2033 PCT/US13/66207   
76955.000033    22 Oct 13    22 Oct 16    22 Oct 2033 61/901,886    76955.000045
   8 Nov 13    NA    NA 61/914,354    76955.000044    10 Dec 13    NA    NA
61/930,328    76955.000049    22 Jan 14    NA    NA 61/930,336    76955.000051
   22 Jan 14    NA    NA

Non-PCT Applications:

Argentina (AR TBD filed 10/22/2013)

Venezuela (VE TBD filed 10/22/2013)

Taiwan (TW TBD filed 10/22/2013)

Pakistan (PK TBD filed 10/22/2013)

Microporous Zirconium Silicate for the Reduction of Aldosterone and Treatment of
Chronic Kidney and/or Chronic Heart Disease

Pat/Appl. #

  

Ref. #

  

Filing Date

  

Projected

Issue Date

  

Projected

Expiration Date

61/808,897    76955.000012    5 Apr 13    NA    NA 61/914,362    76955.000041   
10 Dec 13       NA 14/244,446    76955.000057    5 Apr 14    5 Apr 2017    5 Apr
2034 PCT/US14/32815    76955.000058    5 Apr 14    5 Apr 2017    5 Apr 2034
61/930,331    76955.000050    22 Jan 14    NA    NA

Non-PCT Applications:

Argentina (AR TBD filed 4/5/2014)

Venezuela (VE TBD filed 4/5/2014)

Taiwan (TW TBD filed 4/5/2014)

Pakistan (PK TBD filed 4/5/2014)

Microporous Zirconium Silicate for the Treatment of Hyperkalemia Without
Co-Administration of Lithium

Pat/Appl. #

  

Ref. #

  

Filing Date

  

Projected

Issue Date

  

Projected

Expiration Date

61/914,377    76955.000042    10 Dec 2013    NA    NA



--------------------------------------------------------------------------------

INTANGIBLE ASSETS SCHEDULE

LICENSE AND SIMILAR AGREEMENTS

 

License Agreement #1

Name and Date of License Agreement:    License Agreement, between the Company
and UOP LLC, dated December 19, 2011 Borrower that is Licensee:    ZS Pharma,
Inc. Name and address of Licensor:   

UOP LLC

UOP Legal Department

25 East Algonquin Road

Des Plaines, Illinois 60017-5017

Expiration Date of License    Agreement continues until the expiration or
termination of the UOP Patent Rights. Exclusive License [Y/N]?    Yes
Restrictions on:    Right to Grant a Lien [Y/N]?    None stated.    Right to
Assign [Y/N]?    Yes. The agreement is not assignable without prior written
consent of the other party; however, it may be assigned to a successor in
interest of all or substantially all of the business and assets of such party.
   Right to Sublicense [Y/N]?    Yes. Borrower must give written notice to UOP.
Sublicensee does not have the right to further sublicense. Does Default or
Termination Affect Agent’s Ability to sell [Y/N]?    Yes. If UOP determines that
Borrowers ability to honor its indemnification or insurance obligations is
materially impaired due to the number of claims anticipated or Borrowers
financial condition. There is a 90 day cure period for default in paying the
royalty fees.



--------------------------------------------------------------------------------

Describe Licensed Intellectual Property For This License

Identifier of IP

  

Type of IP

  

Registration or Application Number

  

Filing Date / Expiration Date

Process for removing pollutants from aqueous streams

   Patent    US 6,814,871    Jul 01, 2013 / Oct 26, 2021

Process and composition for removing toxins from bodily fluids

  

Patent

  

US 6,579,460

  

Mar 01, 2013 / Oct 26, 2021

Process for removing toxins from
bodily fluids using zirconium or titanium microporous compositions

  

Patent

  

US 6,332,985

  

Jun 19, 2000 / Mar 29, 2019

Process for removing toxins from blood using zirconium metallate or titanium
metallate compositions

  

Patent

  

US 6,099,737

  

Mar 29, 1999 (CIP of Mar 29, 1999) / Mar 29, 2019

Zircomium silicate and zirconium germanate molecular sieves and process using
the same

  

Patent

  

US 5,891,417

  

Dec 15, 1997 (CIP of Apr 08, 1997) / Apr 08, 2017

Zirconium silicate molecular sieves and process using the same

  

Patent

  

US 5,888,472

  

Apr 08, 1997 / Apr 08, 2017

   Patent    US 13/211,012    Aug 16, 2011 / Aug 16, 2031    Patent   
PCT/US2011/050984    Aug 16, 2011 / Aug 16, 2031

 

License Agreement #2 Name and Date of License Agreement:    License
Restructuring Agreement, between the Company, HemoCleanse, Inc. and UOP LLC,
dated December 19, 2011 Borrower that is Licensee:    ZS Pharma, Inc. Name and
address of Licensor:   

UOP LLC

25 East Algonquin Road

Des Plaines, Illinois 60017-5017

Expiration Date of License    Agreement continues until termination of both the
License Agreement (License #1) and Sublicense Agreement (License #3) Exclusive
License [Y/N]?    n/a Restrictions on:    Right to Grant a Lien [Y/N]?    None
stated.    Right to Assign [Y/N]?    Yes. The agreement is not assignable
without prior written consent of the other parties; however, it may be assigned
to a successor in interest of all or substantially all of the business and
assets of such party.    Right to Sublicense [Y/N]?    None stated. Does Default
or Termination Affect Agent’s Ability to sell [Y/N]?    n/a - See License #1 and
Sublicense #3.



--------------------------------------------------------------------------------

Describe Licensed Intellectual Property For This License

Identifier of IP

  

Type of IP

  

Registration or Application Number

  

Filing Date / Expiration Date

n/a    n/a    n/a    n/a

 

License Agreement #3       Name and Date of License Agreement:    Sublicense
Agreement, between HemoCleanse, Inc. and the Company, dated December 19, 2011
Licensee:    HemoCleanse Borrower who is Licensor:    ZS Pharma, Inc. Expiration
Date of License    Continues until expiration or invalidation of all of the UOP
Patent Rights Exclusive License [Y/N]?    Yes Restrictions on:    Right to Grant
a Lien [Y/N]?    None stated.    Right to Assign [Y/N]?    Yes. The agreement is
not assignable without prior written consent of the other party; however, it may
be assigned to a successor in interest of all or substantially all of the
business and assets of such party.    Right to Sublicense [Y/N]?    Yes. None
stated, but limited by the License Agreement #1. Does Default or Termination
Affect Agent’s Ability to sell [Y/N]?    Potentially. Sublicense terminates upon
termination of the UOP License #1 (above).

 

Describe Licensed Intellectual Property For This License

Identifier of IP

  

Type of IP

  

Registration or Application Number

  

Filing Date / Expiration Date

(See License Agreement #1 - Sublicense applies to the same intellectual property
related to removing toxins from bodily fluids outside the body of humans and
animals.)



--------------------------------------------------------------------------------

INTANGIBLE ASSETS SCHEDULE

TRADEMARKS

 

Serial No.

  

Application Date

  

Mark

  

Registrant

86240215    04/02/2014    Lokelma    ZS Pharma, Inc. 86240210    04/02/2014   
Balpota    ZS Pharma, Inc. 86240203    04/02/2014    Kiskeda    ZS Pharma, Inc.
86240195    04/02/2014    ZS Pharma    ZS Pharma, Inc. 86214882    03/07/2014   
ZS Pharma (logo)    ZS Pharma, Inc. in process    in process    Ekryxla    ZS
Pharma, Inc. in process    in process    Kryxla    ZS Pharma, Inc.



--------------------------------------------------------------------------------

PRODUCTS SCHEDULE

None.



--------------------------------------------------------------------------------

REQUIRED PERMITS SCHEDULE

 

1. Certificate of Registration for Industrial Radiation Machines, Registration
Number R37548, issued by the Texas Department of State Health Services, dated
June 21, 2013.

 

2. Certificate confirming Borrower to be a Conditionally Exempt Small Quantity
Generator, EPA ID Number COR98377056, issued by the Hazardous Materials & Waste
Management Division of the Colorado Department of Public Health and Environment,
dated December 16, 2013.

 

3. Certificate of Occupancy, Permit Number CB-13-1491, issued by the City of
Coppell, dated July 18, 2013.

 

4. FM200 Test Certificate, issued by the City of Coppell, dated July 15, 2013.

 

5. When and if it is approved and becomes effective, Borrower’s permit from the
FDA allowing production of API materials (ZS-9).